Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 1 of 67 Page ID #:1



 1   Mark A. Ozzello (SBN 116595)
     Mark.Ozzello@capstonelawyers.com
 2   Tarek H. Zohdy (SBN 247775)
     Tarek.Zohdy@capstonelawyers.com
 3   Cody R. Padgett (SBN 275553)
     Cody.Padgett@capstonelawyers.com
 4   Trisha K. Monesi (SBN 303512)
     Trisha.Monesi@capstonelawyers.com
 5   Capstone Law APC
     1875 Century Park East, Suite 1000
 6   Los Angeles, California 90067
     Telephone: (310) 556-4811
 7   Facsimile: (310) 943-0396
 8   Russell D. Paul (pro hac vice admission pending)
     rpaul@bm.net
 9   Amey J. Park (pro hac vice admission pending)
     apark@bm.net
10   BERGER MONTAGUE P.C.
     1818 Market Street, Suite 3600
11   Philadelphia, PA 19103
     Telephone: (215) 875-3000
12   Facsimile: (215) 875-4604
13
     Attorneys for Plaintiff
14
15                         UNITED STATES DISTRICT COURT
16                       CENTRAL DISTRICT OF CALIFORNIA
17
                                             Case No.:
18   DAVID PATRICK, individually, and
     on behalf of a class of similarly       CLASS ACTION COMPLAINT
19   situated individuals,                   FOR:
20                Plaintiff,                 (1) Violations of California’s
                                                 Consumers Legal Remedies Act
21         v.                                (2) Violations of Unfair Competition
                                                 Law
22   VOLKSWAGEN GROUP OF                     (3) Breach of Implied Warranty
     AMERICA, INC., a New Jersey                 pursuant to Song-Beverly
23   corporation,                                Consumer Warranty Act
                                             (4) Breach of Express Warranty
24                Defendant.                 (5) Breach of Express and Implied
                                                 Warranty under the Magnuson-
25                                               Moss Warranty Act
                                             (6) Unjust Enrichment
26
                                             DEMAND FOR JURY TRIAL
27
28

                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 2 of 67 Page ID #:2



 1         1.     Plaintiff David Patrick (“Patrick”) brings this action for himself and
 2   on behalf of all persons in the United States who purchased or leased any 2019-
 3   present Volkswagen Golf GTI or Volkswagen Jetta GLI vehicle equipped with a
 4   manual transmission designed, manufactured, marketed, distributed, sold,
 5   warranted, and/or serviced by Volkswagen Group of America, Inc.
 6   (“Volkswagen,” “VWGoA,” or “Defendant”) (“Class Vehicles”). Plaintiff
 7   alleges as follows:
 8                                  INTRODUCTION
 9         2.     This is a consumer class action concerning a failure to disclose
10   material facts and a safety concern to consumers.
11         3.     Volkswagen Group of America, Inc., manufactured, marketed,
12   distributed, and/or sold the Class Vehicles without disclosing that the Class
13   Vehicles were prone to engine stalling.
14         4.     The Class Vehicles are defective in that their engines stall suddenly
15   and unexpectedly (the “Engine Stall Defect”).
16         5.     The Engine Stall Defect is inherent in each Class Vehicle and was
17   present at the time of sale.
18         6.     On information and belief, VWGoA knew of the Engine Stall
19   Defect through pre-production testing, pre-production design failure mode
20   analysis, design failure mode analysis, calls to its customer service hotline, and
21   customer complaints made to dealers, aggregate warranty data compiled from
22   those dealers, repair order and parts data received from the dealers, consumer
23   complaints to dealers and NHTSA, and testing performed in response to
24   consumer complaints. However, this knowledge and information was
25   exclusively in the possession of VWGoA and its network of dealers and,
26   therefore, unavailable to consumers. Additionally, on information and belief,
27   VWGoA interacted with Class Members in a private Facebook group and
28   responded to complaints regarding the Engine Stall Defect. This alone
                                               Page 1
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 3 of 67 Page ID #:3



 1   conclusively establishes that VWGoA knew of the Engine Stall Defect.
 2         7.       The Engine Stall Defect is material because it poses a serious
 3   safety concern. As attested by Class Members in complaints to the National
 4   Highway Traffic Safety Administration (“NHTSA”), and other online forums,
 5   the Engine Stall Defect can impair any driver’s ability to control his or her
 6   vehicle and greatly increase the risk of collision.
 7         8.      The Engine Stall Defect is also material because consumers will
 8   incur significant and unexpected repair costs. VWGoA’s failure to disclose, at
 9   the time of purchase or lease, the engine’s marked tendency to fail is material
10   because no reasonable consumer expects to spend hundreds, if not thousands, of
11   dollars to repair or replace essential engine-related components.
12         9.      Had VWGoA disclosed the Engine Stall Defect, Plaintiff and Class
13   Members would not have purchased or leased the Class Vehicles or would have
14   paid less for them.
15                                      THE PARTIES
16   Plaintiff David Patrick
17         10.     Plaintiff Patrick is a California citizen who resides in Fullerton,
18   California.
19         11.     On or around May 26, 2019, Plaintiff Patrick leased a new 2019
20   Volkswagen Jetta GLI from Riverside Volkswagen, an authorized VWGoA
21   dealer in Riverside, California.
22         12.     Plaintiff Patrick leased his vehicle primarily for personal, family, or
23   household use.
24         13.     Passenger safety and reliability were important factors in Plaintiff
25   Patrick’s decision to lease his vehicle. Before making his lease, Plaintiff Patrick
26   researched the Volkswagen GLI online, including on Volkswagen’s website.
27   During his research, he viewed an advertisement for the GLI vehicle produced
28   by Volkswagen on YouTube. At the dealership, Plaintiff Patrick also reviewed
                                                Page 2
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 4 of 67 Page ID #:4



 1   the vehicle’s Monroney Sticker or “window sticker” which listed official
 2   information about the vehicle, and also made no reference to the Engine Stall
 3   Defect. Plaintiff Patrick believed that the Jetta would be a safe and reliable
 4   vehicle.
 5         14.    VWGoA’s omissions were material to Plaintiff Patrick. Had
 6   VWGoA disclosed its knowledge of the Engine Stall Defect before he leased his
 7   vehicle, Plaintiff Patrick would have seen and been aware of the disclosures.
 8   Furthermore, had he known of the Engine Stall Defect, Plaintiff Patrick would
 9   not have leased his vehicle, or would have paid less for it.
10         15.    Since the beginning of his lease, Plaintiff Patrick’s vehicle has been
11   stalling under normal driving conditions. Specifically, when Plaintiff Patrick
12   brings his vehicle to a stop and either puts the vehicle in neutral or depresses the
13   clutch, his engine will stall. Upon restarting the engine, the vehicle stutters, and,
14   sometimes, stalls again. Plaintiff Patrick’s vehicle has stalled both on surface
15   streets and on the freeway in traffic.
16         16.    On June 30, 2019, with 1,540 miles on the odometer, Plaintiff
17   Patrick brought his vehicle back to Riverside Volkswagen, complaining, as
18   recorded on the dealership’s repair records, that “THE VEHICLE WILL SHUT
19   OFF WHILE THE VEHICLE IS IN NEUTRAL. THE PROBLEM WILL
20   HAPPEN ONCE OR TWICE PER WEEK.” The dealership failed to perform
21   any repairs in response, and merely reported, “CAR IS OPERATING AS
22   DESIGNED.”
23         17.    Despite bringing his vehicle to the Volkswagen dealership—
24   Volkswagen’s authorized agent for repairs—Plaintiff Patrick has not received a
25   repair under warranty, and his vehicle continues to exhibit the Engine Stall
26   Defect.
27         18.    At all times, Plaintiff Patrick, like all Class Members, has driven his
28   vehicle in a manner both foreseeable and in which it was intended to be used.
                                               Page 3
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 5 of 67 Page ID #:5



 1   Defendant
 2         19.    Defendant VWGoA is a corporation organized and in existence
 3   under the laws of the State of New Jersey and registered to do business in the
 4   State of California. VWGoA’s Corporate Headquarters are located at 2200
 5   Ferdinand Porsche Drive, Herndon, Virginia 20171. VWGoA designs,
 6   manufactures, markets, distributes, services, repairs, sells, and/or leases
 7   passenger vehicles, including the Class Vehicles, nationwide, and in California.
 8   VWGoA is the warrantor and distributor of the Class Vehicles in the United
 9   States.
10         20.    At all relevant times, VWGoA was and is engaged in the business of
11   designing, manufacturing, constructing, assembling, marketing, distributing,
12   and/or selling automobiles and motor vehicle components in Orange County and
13   throughout the United States of America.
14                                    JURISDICTION
15         21.    This is a class action.
16         22.    Members of the proposed Class are citizens of states different from
17   the home state of Defendant.
18         23.    On information and belief, the aggregate claims of individual Class
19   Members exceed $5,000,000.00 in value, exclusive of interest and costs.
20         24.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d).
21                                          VENUE
22         25.    VWGoA, through its business of distributing, selling, and leasing
23   the Class Vehicles, has established sufficient contacts in this district such that
24   personal jurisdiction is appropriate. Defendant is deemed to reside in this district
25   pursuant to 28 U.S.C. § 1391(a).
26         26.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
27   because Plaintiff Patrick resides in the County of Orange, California. In addition,
28   Plaintiff Patrick’s Declaration, as required under California Civil Code section
                                               Page 4
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 6 of 67 Page ID #:6



 1   1780(d) but not pursuant to Erie and federal procedural rules, reflects that a
 2   substantial part of the events or omissions giving rise to the claims alleged herein
 3   occurred, or a substantial part of property that is the subject of this action, is
 4   situated in Orange County, California. It is attached as Exhibit 1.
 5                              FACTUAL ALLEGATIONS
 6         27.     Since Summer 2018, if not earlier, VWGoA has designed,
 7   manufactured, distributed, sold, and/or leased the Class Vehicles. VWGoA has
 8   sold, directly or indirectly, through dealers and other retail outlets, thousands of
 9   Class Vehicles in California and nationwide. VWGoA warrants and services the
10   Class Vehicles through its nationwide network of authorized dealers and service
11   providers.
12         28.     The Class Vehicles are equipped with an engine prone to sudden,
13   unexpected stalling.
14                The Engine Stall Defect Poses a Serious Safety Concern
15         29.     The Stalling Defect is dangerous, preventing drivers from changing
16   speed or steering, often while in traffic and in intersections. The Stalling Defect
17   causes the Class Vehicles to shut down or stall, which severely impairs the
18   driver’s control and increases the risk of collisions.
19         30.     Plaintiff Patrick has had the unnerving experience of sudden
20   stalling, including in bumper-to-bumper traffic on busy highways, at stop lights,
21   and in parking lots, several times since the beginning of his lease.
22   VWGoA Had Superior and Exclusive Knowledge of the Engine Stall Defect
23         31.     Since Summer 2018, if not earlier, VWGoA has designed,
24   manufactured, distributed, sold, and/or leased the Class Vehicles.
25         32.     Federal law requires automakers like VWGoA to be in close contact
26   with NHTSA regarding potential auto defects, including imposing a legal
27   requirement (backed by criminal penalties) compelling the confidential
28   disclosure of defects and related data by automakers to NHTSA, including field
                                               Page 5
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 7 of 67 Page ID #:7



 1   reports, customer complaints, and warranty data. See TREAD Act, Pub. L. No.
 2   106-414, 114 Stat.1800 (2000).
 3         33.     Automakers have a legal obligation to identify and report emerging
 4   safety-related defects to NHTSA under the Early Warning Report requirements.
 5   Id. Similarly, automakers monitor NHTSA databases for consumer complaints
 6   regarding their automobiles as part of their ongoing obligation to identify
 7   potential defects in their vehicles, including those which are safety-related. Id.
 8   Thus, VWGoA knew or should have known of the many complaints about the
 9   Engine Stall Defect logged by NHTSA ODI. The content, consistency, and
10   disproportionate number of those complaints alerted, or should have alerted,
11   VWGoA to the Engine Stall Defect.
12         34.     With respect solely to the Class Vehicles, the following are some
13   examples of the many complaints concerning the Engine Stall Defect which are
14   available through NHTSA’s website, www.safercar.gov. Many of the complaints
15   reveal that VWGoA, through its network of dealers and repair technicians, has
16   been made aware of the Engine Stall Defect. In addition, the complaints indicate
17   that despite having knowledge of the Engine Stall Defect and even armed with
18   knowledge of the exact vehicles affected, VWGoA failed to diagnose the defect
19   or otherwise to repair it.
20
21         a. DATE OF INCIDENT: February 27, 2019
              DATE COMPLAINT FILED: April 10, 2019
22            NHTSA/ODI ID: 11195494
23            SUMMARY: I PURCHASED A 2019 GOLF GTI RABBIT
              EDITION (URANO GREY) W/ MANUAL TRANSMISSION ON
24            2/23/2019. ON 2/27, MY CAR STALLS WHEN I AM
25            STATIONARY ON FLAT TERRAIN, WAITING FOR THE GREEN
              LIGHT AT THE INTERSECTION, WITH MY CLUTCH ALL THE
26            WAY IN.
27
                 I RESTARTED THE ENGINE WITHOUT RELEASING THE
28               CLUTCH. THE REVS GOES UP TO 800, STAYS THERE FOR A
                                              Page 6
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 8 of 67 Page ID #:8



 1           SECOND, AND THE CAR STALLS AFTERWARDS. I DID
             ANOTHER TWO RESTARTS AFTER THAT, WHICH GAVE ME
 2           THE SAME RESULT.
 3
             THE WAY I GET OUT OF THIS SITUATION IS TO APPLY A
 4           LITTLE THROTTLE WHEN WAITING, RAISING THE REV TO
 5           AROUND 1100.

 6           THIS ISSUE NEVER OCCURRED AFTERWARDS, BUT I
 7           BELIEVE THERE IS A POTENTIAL DEFECT IN POWER TRAIN
             OR ENGINE.
 8
 9         b. DATE OF INCIDENT: March 28, 2019
              DATE COMPLAINT FILED: July 6, 2019
10            NHTSA/ODI ID: 11229842
11            SUMMARY: THE CAR STALLS FREQUENTLY WHEN IDLE
              AND STOPPED AT LIGHT OR OTHER AND NEEDS TO BE
12            RESTARTED FROM THE PUSH START BUTTON AND ONLY
13            HAS LESS THAN 1000 MILES

14           IF STARTED SOON AFTER BUYING IT AND CALLED DEALER
15           BUT COULD NOT FIND THE GOOD TIME FOR APPT

16         c. DATE OF INCIDENT: April 2, 2019
17            DATE COMPLAINT FILED: April 5, 2019
              NHTSA/ODI ID:   11194200
18            SUMMARY: THE CAR COMING SLOWING DOWN TO A STOP
19            WILL SHUT (STALL) OFF AND REQUIRE RESTARTING.
20           SECONDARY ISSUE WHERE THE TRANSMISSION GEAR
21           SELECTION INDICATOR WILL SHOW THE WRONG GEAR
             SELECTED.
22
23           HTTPS://WWW.YOUTUBE.COM/WATCH?V=56OMNOQSI-C
24         d. DATE OF INCIDENT: April 4, 2019
25            DATE COMPLAINT FILED: April 4, 2019
              NHTSA/ODI ID: 11193940
26            SUMMARY: VEHICLE IS STALLING WHILE COMING UP TO
27            A STOP AT LOW SPEEDS. I FULLY ENGAGE THE CLUTCH
              AND THEN IT STALLS. IT FEELS MORE OF AN ENGINE
28            SHUTDOWN THAN A STALL; I SAY THIS BECAUSE IT IS A
                                           Page 7
                                   CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 9 of 67 Page ID #:9



 1           VERY QUIET AND GENTLE SHUTDOWN. YOU CANT EVEN
             TELL IT HAPPENED UNTIL YOU SEE THE RPM'S DROP TO
 2           ZERO.
 3
           e. DATE OF INCIDENT: April 4, 2019
 4            DATE COMPLAINT FILED: April 4, 2019
 5            NHTSA/ODI ID: 11193937
              SUMMARY: I HAVE A NEW 2019 VW GOLF GTI RABBIT WITH
 6            500 MILES, I’VE HAD A PROBLEM WITH THE CAR STALLING
 7            AS I COME TO A STOP. IT’S HAPPENED MULTIPLE TIMES,
              ALL WHILE SLOWLY COMING TO A STOP. IT’S QUIET AND
 8            DON’T EVEN NOTICE UNTIL I TRY TO ACCELERATE
 9
           f. DATE OF INCIDENT: April 8, 2019
10            DATE COMPLAINT FILED: April 8, 2019
11            NHTSA/ODI ID: 11194804
              SUMMARY: VEHICLE STALLS WHEN COMING TO A STOP
12            WITH CLUTCH DEPRESSED.
13
             GEAR INDICATOR WILL INDICATE WRONG GEAR
14
15         g. DATE OF INCIDENT: April 12, 2019
              DATE COMPLAINT FILED: April 13, 2019
16            NHTSA/ODI ID: 11196007
17            SUMMARY: PURCHASED 2019 GTI RABBIT EDITION 6MT.
              SOON AFTER PURCHASE, VEHICLE BEGAN STALLING
18            UNEXPECTEDLY WHEN COMING TO A STOP WHEN CAR IS
19            IN NEUTRAL. HAS HAPPENED WHEN CLUTCH IS EITHER
              DEPRESSED OR NOT. SOMETIMES CAR HAS STALLED WHEN
20            FULLY STOPPED. IN THIS CASE THE CAR STARTS IDLING
21            ROUGHLY AND SHUDDERS BEFORE STALLING. CAR
              STARTS UP AGAIN WITH NO WARNING LIGHTS
22            ILLUMINATED. CALL HAS STALLED 6+ TIMES SINCE
23            PURCHASE. CAR HAS ALSO EXHIBITED EXCESSIVE
              VIBRATION COMING FROM THE ENGINE SINCE PURCHASE.
24            DEALERS HAVE NOT REALLY BEEN HELPFUL; THEY
25            EITHER DENY THAT THERE IS A PROBLEM OR SAY THAT
              THE WHEELS/TIRES NEED BALANCING, HOWEVER
26            BALANCING AND REPLACING THE TIRES DID NOT FIX THE
27            ISSUE. I AM POSITIVE THIS IS RELATED TO THE STALLING
              ISSUES. ALSO, THE GEAR NUMBER INDICATOR SOMETIMES
28            SHOWS THAT THE CAR IS A A DIFFERENT GEAR THAN
                                           Page 8
                                   CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 10 of 67 Page ID #:10



  1            WHAT IS CURRENTLY SELECTED (I.E., CAR IS IN 4TH BUT
               GEAR INDICATOR INCORRECTLY SHOWS THE CAR IS IN
  2            2ND). I HAVE SEEN THAT OTHER OWNERS HAVE THESE
  3            SAME EXACT ISSUES WHICH MEANS THAT THESE ARE
               MANUFACTURING DEFECTS IN THE VEHICLE. THIS IS A
  4            SAFETY ISSUE BECAUSE THE CAR COULD STALL AT
  5            ANYTIME MAKING IT HARDER TO CONTROL OR STOP,
               ESPECIALLY IN AN EMERGENCY.
  6
  7         h. DATE OF INCIDENT: April 12, 2019
               DATE COMPLAINT FILED: September 16, 2019
  8            NHTSA/ODI ID: 11255801
  9            SUMMARY: I HAVE A NEW 2019 VW GOLF GTI RABBIT WITH
               500 MILES, I’VE HAD A PROBLEM WITH THE CAR STALLING
10             AS I COME TO A STOP. IT’S HAPPENED MULTIPLE TIMES,
11             ALL WHILE SLOWLY COMING TO A STOP. IT’S QUIET AND
               DON’T EVEN NOTICE UNTIL I TRY TO ACCELERATE
12
13          i. DATE OF INCIDENT: April 15, 2019
               DATE COMPLAINT FILED: April 18, 2019
14             NHTSA/ODI ID: 11197188
15             SUMMARY: VEHICLE DIED WHEN STOPPING AT RED LIGHT
               AT A HIGH TRAFFIC CITY INTERSECTION, CLUTCH WAS
16             ALL THE DOWN. ALSO, DIED TWICE IN REVERSE WHILE
17             PARKING IN DRIVEWAY AT SLOW ROLL WHILE CLUTCH
               WAS COMPLETELY DEPRESSED.
18
19          j. DATE OF INCIDENT: April 16, 2019
               DATE COMPLAINT FILED: April 17, 2019
20             NHTSA/ODI ID: 11196841
21             SUMMARY: ENGINE STALLS AT CRAWL SPEEDS/COMING
               TO A COMPLETE STOP WITH THE CLUTCH PEDAL FULLY
22             DEPRESSED. HAS HAPPENED THRICE SINCE PURCHASE.
23             FIRST EPISODE WITH ODO AT AROUND 100 MILES. SECOND
               AROUND 350 MILES. LATEST EPISODE 4/16/19 AT 556 MILES.
24
25             THE STALL IS VERY QUIET LIKE IF THE CAR HAS AN AUTO
               STOP START FUNCTION AND IS ONLY NOTICED WHEN
26             PUSHING ON THE GAS PEDAL TO GET MOVING AGAIN.
27
               HAS NEVER HAPPENED WHEN COASTING IN NEUTRAL
28             WITH THE CLUTCH LET OUT.
                                            Page 9
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 11 of 67 Page ID #:11



  1
               HAS NOT HAPPENED AT HIGHER SPEEDS BUT HAVE NOT
  2            DRIVEN MANY HIGHWAY MILES.
  3
               STARTS RIGHT UP AGAIN WITH NO TROUBLE ON PUSHING
  4            THE STOP/START BUTTON.
  5
               NO TROUBLE WITH THE GEAR INDICATOR AS SOME OTHER
  6            OWNERS OF THE SAME MODEL HAVE STATED ON ONLINE
  7            FORUMS.

  8         k. DATE OF INCIDENT: April 23, 2019
  9            DATE COMPLAINT FILED: April 25, 2019
               NHTSA/ODI ID: 11203618
10             SUMMARY: ON SEVERAL OCCASIONS SINCE ABOUT APRIL
11             8,2019 MY NEW GTI STALLED WHILE I WAS DRIVING. WHEN
               THE CAR STALLS IT DOES SO WITHOUT WARNING. THE
12             STALL OCCURS AS IF THE CAR SIMPLY TURNED OFF. ON A
13             FEW OCCASIONS THE CAR STALLED WHEN I STOPPED AT A
               STOP SIGN OR WHEN I DROVE ONTO MY DRIVEWAY. TWICE
14             THE CAR STALLED IN BUMPER TO BUMPER TRAFFIC ON
15             I580 NEAR SAN FRANCISCO. BOTH OF THOSE STALLS CAME
               AT A MOMENT WHEN VEHICLES FOLLOWING ME NEARLY
16             COLLIDED WITH ME BECAUSE TRAFFIC BEGAN TO MOVE
17             BUT MY CAR STALLED AND FOR A MOMENT DID NOT
               MOVE IN SYNC WITH TRAFFIC.
18
19             THE STALLING SEEMS TO HAPPEN MORE AS I COME TO A
               STOP. IT HAS BEEN HAPPENING MORE FREQUENTLY OVER
20             THE LAST FEW DAYS ALSO. I REALIZED THERE IS IN FACT
21             AN ISSUE SO I CONTACTED THE DEALERSHIP WHERE I
               PURCHASED THE CAR. I HAVE AN APPOINTMENT IN 1 WEEK
22             SO THEY CAN HOPEFULLY ADDRESS THIS ISSUE. I WILL
23             NOT BE DRIVING THE CAR UNTIL THE DEALERSHIP
               CLEARS IT AS SAFE TO OPERATE.
24
25             THE CAR IS A 2019 VW GTI 6 SPEED MANUAL SHIFT.
26             THE STALLS STARTED WHEN THE CAR HAD ABOUT 400
27             MILES, TODAY IT STALLED FOR ABOUT THE 8TH OR 9TH
               TIME AND HAS ABOUT 1125 MILES.
28
                                            Page 10
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 12 of 67 Page ID #:12



  1            I AM VERY EXPERIENCED OPERATING A MANUAL
               TRANSMISSION AND I KNOW THAT THE STALLING IS A
  2            VEHICLE ISSUE AND NOT OPERATOR ERROR.
  3
            l. DATE OF INCIDENT: April 27, 2019
  4            DATE COMPLAINT FILED: April 27, 2019
  5            NHTSA/ODI ID: 11204142
               SUMMARY: ENGINE SOFT SHUT-OFF WHEN IN NEUTRAL
  6            (MANUAL TRANSMISSION) OR WITH THE CLUTCH TO THE
  7            FLOOR, WHILE SHIFTING TO NEUTRAL, AND COMING TO A
               STOP. CITY STREET. THIS OCCURRED 3 SUCCESSIVE TIMES
  8            OVER A SHORT, 5 MINUTE TRIP HOME ON CITY STREETS.
  9            EVERY DOWNSHIFT, WITH GEAR NEUTRAL OR
               DISENGAGED, THE ENGINE SHUTS OFF JUST AS OR AFTER
10             COMING TO A STOP. THERE IS NO "STALL SHUDDER" FROM
11             THE ENGINE, AND IT JUST REVS FROM 1K RPM TO 0 WHEN
               STOPPED OR WHILE STOPPING, IN NEUTRAL. THE VEHICLE
12             HAD BEEN WARMED UP TO OPERATING TEMPERATURE.
13             THE DASHBOARD GEAR REPORTER ALSO MISREPORTED
               THE CURRENT GEAR AT THIS TIME: REPORTED 3RD WHEN
14             IN 2ND, OR 3RD-TO-5TH WHEN IN 3RD. AGAIN AT LOW
15             SPEEDS, AND LOW REVS THAT WOULD NOT BE
               APPROPRIATE FOR AN UPSHIFT. VEHICLE BOUGHT NEW
16             THIS WEEK, CURRENTLY AT 100 MILES ON THE ODOMETER.
17
            m. DATE OF INCIDENT: April 20, 2019
18             DATE COMPLAINT FILED: April 28, 2019
19             NHTSA/ODI ID: 11204292
               SUMMARY: I HAVE A WHITE GTI RABBIT WITH A
20             MANUFACTURE DATE OF 10/18. VEHICLE ENGINE STALLS
21             WHEN COMING TO A STOP. THIS OCCURS WITH THE
               VEHICLE IN NEUTRAL REGARDLESS OF WHETHER OR NOT
22             THE CLUTCH IS DEPRESSED AND HAPPENS DURING CITY
23             DRIVING. THE VEHICLE EXHIBITED THIS PROBLEM
               AROUND 3000 MILES AND HAS OCCURRED SEVERAL TIMES
24             SINCE. IT DOES THIS EVERY SO OFTEN IN AN
25             UNPREDICTABLE MANNER AND AM UNABLE TO REPEAT
               IT. ALSO NOTICED THAT THE GEAR SELECTOR ON THE
26             DASH ACTS ERRATICALLY WHEN THIS HAPPENS
27             SOMETIMES SHOWING 4-2 OR 4-3 OR 2-3 BEFORE THE STALL
               OCCURS. NO DASH LIGHTS COME ON. THERE ARE NO
28             CHECK ENGINE LIGHTS. VEHICLE REQUIRES A RESTART
                                            Page 11
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 13 of 67 Page ID #:13



  1            BY PUSHING THE START BUTTON BEFORE DRIVING AGAIN.
               AM AFRAID THAT THIS WILL HAPPEN DURING FREEWAY
  2            DRIVING.
  3
            n. DATE OF INCIDENT: April 24, 2019
  4            DATE COMPLAINT FILED: May 28, 2019
  5            NHTSA/ODI ID: 11210260
               SUMMARY: 2019 MANUAL TRANSMISSION GTI'S STALL
  6            WHEN COMING TO A STOP IN TRAFFIC.
  7
            o. DATE OF INCIDENT: May 3, 2019
  8            DATE COMPLAINT FILED: May 7, 2019
  9            NHTSA/ODI ID: 11206028
               SUMMARY: VEHICLE WITH MANUAL TRANSMISSION,
10             ENGINE STALLS AT LOW SPEEDS IN NEUTRAL. BRAND NEW
11             CAR, ONLY 100 MILES.

12          p. DATE OF INCIDENT: May 4, 2019
13             DATE COMPLAINT FILED: May 6, 2019
               NHTSA/ODI ID: 11205774
14             SUMMARY: AFTER DRIVING THE CAR FOR 30 OR SO
15             MINUTES ON BOTH CITY AND HIGHWAY STREETS, MY NEW
               GLI WITH 800 MILES ON THE ODOMETER WILL
16             INTERMITTENTLY STALL WHEN COMING TO A STOP. THIS
17             ENGINE STALL HAPPENS WHEN THE CLUTCH IS TO THE
               FLOOR AND IN GEAR AND SOMETIMES WITH THE CLUTCH
18             OUT AND IN NEUTRAL. IT IS A VERY GENTLE STALL -
19             NOTHING LIKE THE LURCHING THAT OCCURS DURING A
               TYPICAL STALL, IN FACT THERE HAVE BEEN TIMES WHEN
20             I DIDN'T NOTICE THE ENGINE DIED. AFTER THE
21             OCCURRENCE OF THE FIRST STALL IT USUALLY
               CONTINUES TO HAPPEN AT EACH SUBSEQUENT STOP FOR
22             THE REST OF THAT PARTICULAR DRIVING TRIP. THE CAR
23             RETURNS TO NORMAL AFTER SITTING FOR ALONG PERIOD
               OF TIME. THIS ISSUE HAS HAPPENED ON THREE SEPARATE
24             OCCASIONS OVER THE FIRST MONTH OF OWNERSHIP.
25
            q. DATE OF INCIDENT: May 5, 2019
26             DATE COMPLAINT FILED: May 6, 2019
27             NHTSA/ODI ID: 11205657
               SUMMARY: WHEN COMING TO A STOP, UNDER 5 MPH. THE
28             CAR STARTS TO DROP RPMS AND THEN IT WILL STALL.
                                            Page 12
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 14 of 67 Page ID #:14



  1
            r. DATE OF INCIDENT: May 6, 2019
  2            DATE COMPLAINT FILED: August 13, 2019
  3            NHTSA/ODI ID: 11243518
               SUMMARY: TL* THE CONTACT OWNS A 2019
  4            VOLKSWAGEN GOLF GTI. THE CONTACT STATED THAT ON
  5            SEVERAL OCCASIONS WHILE STOPPED AT A TRAFFIC
               LIGHT, THE VEHICLE STALLED. THE CONTACT WAS ABLE
  6            TO RESTART THE VEHICLE. THE VEHICLE WAS TOWED TO
  7            HARPER VOLKSWAGEN LOCATED AT 9901 KINGSTON PIKE,
               KNOXVILLE, TN 37922, (865) 691-0393, TO BE DIAGNOSED.
  8            THE MECHANIC WAS UNABLE TO RETRIEVE A FAULT CODE
  9            OR TO DUPLICATE THE FAILURE. THE CONTACT STATED
               THAT ON THE FIFTH OCCASION OF HAVING THE VEHICLE
10             TAKEN TO THE DEALER, THE CONTACT WAS INFORMED
11             THAT THE VEHICLE HAD SHIFTED TO ECONOMY MODE
               WHICH CAUSED THE VEHICLE TO SHUT OFF. ON ONE
12             OCCASION, THE VEHICLE WAS STRUCK IN THE REAR BY
13             ANOTHER VEHICLE WHILE ATTEMPTING TO DRIVE OFF
               FROM A TRAFFIC LIGHT. THERE WAS NO INJURY
14             SUSTAINED IN THE REAR END COLLISION. THE CONTACT
15             STATED THAT THE SERVICE TECH CALLED THE
               MANUFACTURER TO INFORM THEM OF THE FAILURE WITH
16             THE VEHICLE. THE MANUFACTURER'S RESPONSE WAS
17             STILL PENDING. THE VEHICLE WAS NOT REPAIRED. THE
               APPROXIMATE FAILURE MILEAGE WAS 2,604.
18
19          s. DATE OF INCIDENT: May 14, 2019
               DATE COMPLAINT FILED: May 22, 2019
20             NHTSA/ODI ID: 11209256
21             SUMMARY: (2019 Volkswagen Jetta) WHILE IN NEUTRAL, THE
               ENGINE SHUDDERED A LITTLE AND THEN CUT OFF. THIS
22             HAS HAPPENED MULTIPLE TIMES. MOST RECENTLY I WAS
23             STUCK IN THE MIDDLE OF AN INTERSECTION WHILE I HAD
               TO RESTART MY CAR.
24
25          t. DATE OF INCIDENT: May 19, 2019
               DATE COMPLAINT FILED: May 20, 2019
26             NHTSA/ODI ID: 11208702
27             SUMMARY: ENGINE STALLS AS CAR COMES TO A FULL
               STOP IN NORMAL STREET TRAFFIC:
28
                                            Page 13
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 15 of 67 Page ID #:15



  1            BRAKING WITH TRANSMISSION IN NEUTRAL, CLUTCH
               ENGAGED OR DISENGAGED, NEAR-STATIONARY OR FULL-
  2            STATIONARY; BRAKING WITH TRANSMISSION IN GEAR
  3            AND CLUTCH FULLY DISENGAGED, NEAR-STATIONARY OR
               FULL-STATIONARY.
  4
  5         u. DATE OF INCIDENT: May 24, 2019
               DATE COMPLAINT FILED: May 25, 2019
  6            NHTSA/ODI ID: 11209912
  7            SUMMARY: (2019 Volkswagen Jetta) VEHICLE IS RANDOMLY
               STALLING WHEN COMING TO A STOP AND THE VEHICLE
  8            MUST BE RESTARTED. THIS HAPPENS REGARDLESS OF
  9            WHETHER THE VEHICLE IS IN GEAR, IF THE CLUTCH IS
               FULLY PRESSED TO THE FLOOR, OR IF THE VEHICLE IS IN
10             NEUTRAL. THIS SEEMS TO HAPPEN MORE FREQUENTLY
11             WHEN THE AIR CONDITIONING IS TURNED ON.

12             THE VEHICLE IS EITHER SLOWING TO A STOP OR HAS COME
13             TO A COMPLETE STOP WHEN THIS HAPPENS. THIS HAS
               HAPPENED ON THE HIGHWAY AND IN THE DRIVEWAY.
14
15             I AM AFRAID THIS WILL HAPPEN IN THE MIDDLE OF AN
               INTERSECTION AND CAUSE AN ACCIDENT.
16
17          v. DATE OF INCIDENT: May 25, 2019
               DATE COMPLAINT FILED: May 26, 2019
18             NHTSA/ODI ID: 11210006
19             SUMMARY: (2019 Volkswagen Jetta) AT COMPLETE STOPS (6
               SPEED MANUAL TRANSMISSION) OCCASIONALLY THE
20             ENGINE STOPS. IT HAS HAPPENED COUNTLESS TIMES
21             WHILE IN TRAFFIC. ENGINE TURNS OFF BUT EVERYTHING
               ELECTRONIC IS STILL OPERATING. WAS AT A STOP LIGHT
22             AND LIGHT TURNED GREEN. ENGINE TURNED OFF AND
23             HAD TO START THE VEHICLE UP IN HEAVY TRAFFIC.
24          w. DATE OF INCIDENT: May 26, 2019
25             DATE COMPLAINT FILED: May 26, 2019
               NHTSA/ODI ID: 11210098
26             SUMMARY: (2019 Volkswagen Jetta) ENGINE ON MANUAL
27             TRANSMISSION REPEATEDLY SHUTS OFF WHEN COMING
               TO STOP WITH CLUTCH PEDAL FULLY DEPRESSED. THIS IS
28             SIMILAR TO THE AUTO-SHUTOFF FEATURE IN AUTOMATIC
                                            Page 14
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 16 of 67 Page ID #:16



  1            TRANSMISSION, BUT SHOULD NOT HAPPEN WITH
               MANUAL. CAR MUST THEN BE RESTARTED WITH PUSH
  2            BUTTON START. THIS IS DANGEROUS WHEN IN TRAFFIC.
  3
            x. DATE OF INCIDENT: May 29, 2019
  4            DATE COMPLAINT FILED: May 30, 2019
  5            NHTSA/ODI ID: 11216921
               SUMMARY: MY MANUAL TRANSMISSION-EQUIPPED 2019
  6            JETTA GLI (2.0T) STALLS AT SLOW SPEEDS AND AT STOP
  7            LIGHTS DESPITE THE CLUTCH PEDAL FULLY ENGAGED
               ("TO THE FLOOR") OR THE VEHICLE COASTING IN
  8            NEUTRAL. I HAVE HAD THE CAR FOR THREE DAYS AND IN
  9            TWO OF THOSE DAYS, THE VEHICLE HAS STALLED WHILE
               DRIVING THROUGH CITY STREETS AND AT STOP LIGHTS.
10             THE FIRST OCCURRENCE HAPPEN AT APPROXIMATELY 100
11             MILES ON THE ODOMETER, WITH THE SECOND AT AROUND
               120 MILES. THE VEHICLE SHOWED NO PREEMPTIVE SIGNS
12             OF A STALL, AND NECESSITATED A FULL RE-IGNTIION OF
13             THE ENGINE IN ORDER TO PROCEED OUT OF TRAFFIC. A
               QUICK SEARCH OF "2019 JETTA GLI/GTI STALLING ISSUE"
14             RETURNS A LARGE LIST OF IDENTICAL OCCURRENCES
15             WITH    MANUAL      TRANSMISSIONS    IN  2019-BUILT
               ENGINES/DRIVETRAINS.
16
17          y. DATE OF INCIDENT: May 31, 2019
               DATE COMPLAINT FILED: June 1, 2019
18             NHTSA/ODI ID: 11217288
19             SUMMARY: BRAND NEW PURCHASED 2 DAYS AGO ON
               5/30/19 WITH 24 MILES ON IT. IT’S A 6 SPEED MANUAL
20             TRANSMISSION AND WHEN APPROACHING A STOP EITHER
21             IN GEAR WITH CLUTCH DEPRESSED OR IN NEUTRAL, CAR
               WILL STALL AND NEED TO BE RESTARTED. DANGEROUS,
22             SAFETY IS A CONCERN. IT’S A VERY SUBTLE STALL AND
23             YOU REALLY HAVE TO BE PAYING ATTENTION OR BAD
               THINGS WILL HAPPEN. HAPPENING MORE OFTEN NOW,
24             VEHICLE NOW HAS 122 MILES AND GOING BACK TO
25             DEALER FOR MORE TESTING. INITIAL TESTING AT DEALER
               WAS ABLE TO DUPLICATE PROBLEM 1 DAY AFTER
26             PURCHASE. IT’S NOW 2 DAYS OLD! BUILD DATE WAS
27             3/2019. IT APPEARS TO ME TO BE SLOW SPEED COASTING,
               CLUTCH NOT ENGAGED IN NEUTRAL TO A STOP OR
28             CLUTCH ENGAGED IN GEAR COASTING TO A STOP.
                                            Page 15
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 17 of 67 Page ID #:17



  1
            z. DATE OF INCIDENT: June 8, 2019
  2            DATE COMPLAINT FILED: June 10, 2019
  3            NHTSA/ODI ID: 11218942
               SUMMARY: 2019 GOLF GTI SE 6MT PURCHASED WITH 12
  4            MILES. ENGINE RANDOMLY STALLS IN NEUTRAL WHEN
  5            ROLLING TO STOP WITH CLUTCH FULLY DISENGAGED
               AFTER HAVING DOWNSHIFTED TO EITHER SECOND OR
  6            FIRST GEAR. THIS HAS HAPPENED (3) TIMES SINCE PICKING
  7            UP THE BRAND NEW CAR (4) DAYS AGO. THE ELECTRONIC
               DISPLAY THAT SHOWS WHICH GEAR YOU ARE IN HAS
  8            ALSO REPORTED THE WRONG GEAR ONCE (SO FAR). THIS
  9            IS AN ISSUE AFFECTING *MANY* 2019 GOLF GTI OWNERS.
               HERE ARE SOME NOTES OF THE ISSUE SO FAR:
10
11             - 6-8-19 @ 1AM (131 MILES)

12             - NO CEL
13
               - CLUTCH WAS OUT AND CAR WAS IN NEUTRAL COMING
14             TO STOPLIGHT IN LEFT TURN LANE. GOING LESS THAN
15             5MPH WHEN CAR DIED. SEEMED LIKE IT HAPPENED WHEN
               THE TACH WAS AT IDLE-RANGE. RESTARTED WITH
16             BUTTON.
17
               - 6-8-19 @ 10:56PM (225 MILES)
18
19             - NO CEL
20             - PULLING UP TO DRIVEWAY. CAR DIED AT LESS THAN
21             2MPH GOING UP A VERY SLIGHT HILL WHEN CLUTCH WAS
               DEPRESSED TO GO INTO FIRST FROM NEUTRAL. WAS
22             GOING *VERY SLOW* WHEN THIS HAPPENED. RESTARTED
23             WITH BUTTON.
24             - 6-9-19 @ 3:30PM (276 MILES)
25
               - NO CEL
26
27             - BROTHER WAS DRIVING WITH ME IN THE PASSENGER
               SEAT. PULLING UP TO STOP SIGN IN HIS NEIGHBORHOOD
28             AND HE WAS IN NEUTRAL WITH CLUTCH OUT SLOWING TO
                                            Page 16
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 18 of 67 Page ID #:18



  1            A STOP AND THE CAR SOFTLY DIED AGAIN. RESTARTED
               WITH BUTTON.
  2
  3            - 6-9-19 @ 11:44PM (418 MILES)

  4            - NO CEL
  5
               - DRIVING UP A STREET IN A NEIGHBORHOOD GOING 20-
  6            25MPH IN 2ND GEAR AND THE DISPLAY BETWEEN MY
  7            TACH AND SPEEDO SAID I WAS IN 3RD AND SHOULD SHIFT
               INTO 4TH. WHEN I CRESTED THE HILL AND HIT THE
  8            BRAKES TO SLOW DOWN FOR A PART OF THE STREET THAT
  9            WAS DAMAGED, THE GEAR DISPLAYED SWITCHED TO 2ND
               (WHICH IS WHAT I WAS IN AND HADN’T CHANGED).
10
11             THESE ISSUES ARE VERY WELL DOCUMENTED BY DRIVERS
               IN ENTHUSIAST FORUMS SUCH AS REDDIT AND
12             GOLFMK7.COM. YOU CAN ALSO FIND VIDEOS OF THE ISSUE
13             ON YOUTUBE:

14             HTTPS://WWW.REDDIT.COM/R/GOLFGTI/COMMENTS/B9CPB
15             7/POSSIBLE_2019_6MT_STALL_ISSUE_YOUR_FEEDBACK/

16             HTTPS://WWW.GOLFMK7.COM/FORUMS/SHOWTHREAD.PH
17             P?P=776852#POST776852
18          aa. DATE OF INCIDENT: June 15, 2019
19              DATE COMPLAINT FILED: September 12, 2019
                NHTSA/ODI ID: 11254875
20              SUMMARY: THE PROBLEM IS WITH MY 2019 MANUAL
21              TRANSMISSION GLI. EVEN WHEN THE CLUTCH IS
                ENGAGED, (FOOT ON THE CLUTCH) AND THE CAR IS
22              COMING TO A HALT, THE CAR STOPS/STALLS. THIS ISSUE
23              OCCURS RANDOMLY, BUT ONCE IT STARTS, IT KEEPS
                HAPPENING, UNTIL RANDOMLY THE ISSUE STOPS
24              SHOWING UP. BECAUSE OF THE APPARENT RANDOMNESS
25              OF WHEN THE ISSUE SHOWS UP, I HAVE NOT BEEN ABLE
                TO CONVINCE THE SERVICE FOLKS.
26
27          bb.DATE OF INCIDENT: June 21, 2019
               DATE COMPLAINT FILED: June 21, 2019
28             NHTSA/ODI ID: 11221718
                                            Page 17
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 19 of 67 Page ID #:19



  1            SUMMARY: TL* THE CONTACT OWNS A 2019
               VOLKSWAGEN JETTA. THE CONTACT STATED THAT THE
  2            VEHICLE RANDOMLY STALLED WITHOUT WARNING.
  3            COOK VOLKSWAGEN (2110 BELAIR RD, FALLSTON, MD
               21047, (410) 401-8684) AND THE MANUFACTURER WERE
  4            CONTACTED AND INDICATED THAT THIS WAS A KNOWN
  5            ISSUE, BUT THERE WAS NO REMEDY. THE VEHICLE WAS
               NOT DIAGNOSED OR REPAIRED. THE MANUFACTURER
  6            WAS TO BUY BACK THE VEHICLE. THE APPROXIMATE
  7            FAILURE MILEAGE WAS 100.

  8         cc. DATE OF INCIDENT: June 30, 2019
  9             DATE COMPLAINT FILED: June 30, 2019
                NHTSA/ODI ID: 11228558
10              SUMMARY: IN SOME SITUATIONS WHEN COMING TO A
11              STOP WITH THE CLUTCH DEPRESSED THE ENGINE WILL
                SHUT OFF QUIETLY. DOES NOT HAPPEN EVERY TIME I
12              COME TO A STOP BUT HAS SEVERAL TIMES.
13
            dd.DATE OF INCIDENT: June 30, 2019
14             DATE COMPLAINT FILED: July 1, 2019
15             NHTSA/ODI ID: 11228804
               SUMMARY: ENGINE STALLS. INTERMITTENT. PROBLEM
16             RELATES TO 2019 GTI (S MODEL) WITH 6-SPEED MANUAL
17             TRANSMISSION. WHEN FULLY WARM OR HOT, THE ENGINE
               RANDOMLY STALLS WITH TRANSMISSION IN NEUTRAL
18             AND WHEN BRAKING TO A STOP, USUALLY WITH THE
19             CLUTCH DEPRESSED AND USUALLY AT SPEEDS FROM 10-0
               MPH. THE ENGINE STALLS ARE GENTLE WITH NO
20             STUTTERING OR SHAKING. EXAMPLE: COMING TO A STOP
21             AT A STOP SIGN OR IN HEAVY TRAFFIC, THE ENGINE
               QUIETLY DIES WITHOUT WARNING. ENGINE RESTARTS
22             AND RUNS NORMALLY THEREAFTER UNTIL THE NEXT
23             UNEXPECTED STALLING EVENT. VEHICLE PURCHASED
               NEW IN MAY OF 2019. FIRST STALL AT 250-300 MILES. MOST
24             RECENT STALL ON 6/30/19 AT 1150 MILES. NO "CHECK
25             ENGINE" WARNING APPEARS ON DASHBOARD. NO ERROR
               CODES SHOW UP VIA OBD-2 DIAGNOSTIC SCAN. 92 OCTANE
26             CHEVRON GAS USED EXCLUSIVELY. OWNER HAS
27             DECADES     OF    EXPERIENCE     DRIVING      MANUAL
               TRANSMISSIONS WITH NO ISSUES UNTIL NOW - DOUBTFUL
28             THIS IS OPERATOR ERROR. VW DEALER IS FRIENDLY, BUT
                                            Page 18
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 20 of 67 Page ID #:20



  1            BAFFLED.

  2         ee. DATE OF INCIDENT: July 1, 2019
  3             DATE COMPLAINT FILED: July 1, 2019
                NHTSA/ODI ID: 11228856
  4             SUMMARY: THIS IS A 6MT 4 DOOR SE VW GTI 2019 WITH
  5             1500 MILES AND 6 WEEK OF OWNERSHIP. THE VEHICLE
                RANDOMLY STALLS AT LOW SPEED WHEN BREAKING
  6             APPROX 5 MPH OR EVEN WHEN STATIONARY AFTER
  7             COMING TO A HALT. HAPPENS WHEN THE CAR IS IN
                NEUTRAL OR WHEN THE CLUTCH IS FULLY DEPRESSED.
  8             THIS IS NOT A CASE OF WRONG GEAR OR NOT FULLY
  9             DEPRESSING THE CLUTCH. IT HAS HAPPENED A COUPLE OF
                DOZEN TIMES BOTH WITH MYSELF AND MY WIFE DRIVING
10              SO NOT THE DRIVER AT FAULT. HAPPENS WHEN THE
11              ENGINE IS AT TEMPERATURE BUT NOT AT FIRST START UP.
                THIS ISSUE IS BECOMING DANGEROUS AS RECENTLY IT
12              PUT THE CAR INTO THE PATH OF ONCOMING TRAFFIC AND
13              PREVIOUSLY NEARLY GETTING REAR ENDED DUE TO
                SUDDEN STALL.
14
15             CONSISTENT STALLING AS WE TURN INTO OUR DRIVE
               WAY - LESS THAN 5 MPH CLUTCH DEPRESSED AND
16             TURNING RIGHT. SOFT STALL - ENGINE JUST CUTS OUT V A
17             ROUGH STALL YOU WOULD EXPECT WHEN TRYING TO
               PULL AWAY IN THIRD GEAR.
18
19             MOST RECENT DATE OF OCCURRENCE ENTERED BELOW.
20          ff. DATE OF INCIDENT: July 7, 2019
21              DATE COMPLAINT FILED: July 8, 2019
                NHTSA/ODI ID: 11229984
22              SUMMARY: AS I AM BRAKING TO A STOP WITH THE
23              CLUTCH FULLY DEPRESSED (AT A RED STOP LIGHT OR TO
                MAKE A LEFT TURN), THE CAR QUIETLY AND
24              COMPLETELY STALLS OUT AND SHUTS DOWN. THE DASH
25              LIGHTS REMAIN ON. I CAN RESTART THE CAR. THIS SEEMS
                TO OCCUR RANDOMLY BUT OCCURRED 3 TIMES
26              YESTERDAY AFTERNOON. NO ENGINE CHECK LIGHT.
27
            gg.DATE OF INCIDENT: July 15, 2019
28             DATE COMPLAINT FILED: August 15, 2019
                                            Page 19
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 21 of 67 Page ID #:21



  1            NHTSA/ODI ID: 11244139
               SUMMARY: ON MY MANUAL TRANSMISSION GLI, THE
  2            ENGINE STALLS INTERMITTENTLY. IT HAS HAPPENED AT A
  3            COMPLETE STOP, AT WALKING SPEED, AND ONCE AROUND
               10MPH. IT HAS HAPPENED WITH THE CLUTCH PEDAL
  4            COMPLETELY DEPRESSED WITH THE SHIFTER IN NEUTRAL
  5            OR IN GEAR, AND HAS ALSO HAPPENED WHILE IDLING IN
               NEUTRAL WITH FOOT COMPLETELY OFF THE CLUTCH. IT
  6            IS NOT A HARD STALL LIKE LEARNING TO DRIVE STICK. IT
  7            JUST STRUGGLES AND SOFTLY DIES OUT. I HAVE ALSO
               NOTICED THAT THE GEAR INDICATOR WILL TEND TO
  8            DISPLAY THE WRONG GEAR, PARTICULARLY WHEN
  9            DOWNSHIFTING. I'VE ALSO NOTICED THAT THE ENGINE
               RPMS ARE SOMETIMES AFFECTED SIMPLY BY PUSHING IN
10             AND LETTING OUT THE CLUTCH. I FIRST NOTICED THIS
11             PARKED IN MY LEVEL CARPORT. WITH THE CAR IN
               NEUTRAL, PUSHING IN AND LETTING THE CLUTCH OUT
12             WILL RESULT IN A BRIEF SLIGHT RPM SPIKE. ON OTHER
13             OCCASIONS IT IS COMPLETELY ABSENT LIKE NORMAL
               OPERATION. I CLASSIFIED THIS AS POWER TRAIN, BUT IT
14             COULD     BE   ENGINE,   TRANSMISSION,   COMPUTER
15             MANAGEMENT, ETC.

16          hh.DATE OF INCIDENT: July 18, 2019
17             DATE COMPLAINT FILED: August 30, 2019
               NHTSA/ODI ID: 11252435
18             SUMMARY: I HAVE A NEW 2019 VW GOLF GTI RABBIT WITH
19             500 MILES, I’VE HAD A PROBLEM WITH THE CAR STALLING
               AS I COME TO A STOP. IT’S HAPPENED MULTIPLE TIMES,
20             ALL WHILE SLOWLY COMING TO A STOP. IT’S QUIET AND
21             DON’T EVEN NOTICE UNTIL I TRY TO ACCELERATE
22          ii. DATE OF INCIDENT: July 22, 2019
23              DATE COMPLAINT FILED: July 24, 2019
                NHTSA/ODI ID: 11234480
24              SUMMARY: 2019 VOLKSWAGEN JETTA                     GLI   35TH
25              ANNIVERSARY EDITION 6 SPEED MT
26             ODOMETER: 408MI
27
               BUILT 12/2018 IN MEXICO
28
                                            Page 20
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 22 of 67 Page ID #:22



  1            VEHICLE INTERMITTENTLY STALLS WHEN COMING TO A
               STOP WITH NO CEL. THE DEALERSHIP WAS UNABLE TO
  2            RECREATE OR DIAGNOSE THE MALFUNCTION BECAUSE
  3            IT’S OCCURRENCE IS INTERMITTENT AND THERE ARE NO
               CODES LEFT IN THE ECM OR TCM.
  4
  5         jj. DATE OF INCIDENT: July 23, 2019
                DATE COMPLAINT FILED: July 23, 2019
  6             NHTSA/ODI ID: 11234105
  7             SUMMARY: (2019 Volkswagen Jetta) VEHICLE DIES AT STOP
                LIGHT WHILE IDLING AND HAS TO BE RESTARTED
  8             MANUALLY.
  9
            kk.DATE OF INCIDENT: July 23, 2019
10             DATE COMPLAINT FILED: July 24, 2019
11             NHTSA/ODI ID: 11234452
               SUMMARY: ENGINE STALLING ON NEW VEHICLE. TWO
12             EVENTS OCCURRED IN ONE NIGHT, 7/23/2019, WITH ABOUT
13             790 AND 801 MILES ON THE ODOMETER. IN BOTH CASES,
               THE CLUTCH WAS DISENGAGED WHILE BRAKING AND
14             SLOWING TO APPROACH A TURN. THE ENGINE WAS UNDER
15             NO LOAD AND SHOULD HAVE RETURNED TO IDLE WHEN I
               DISENGAGED THE CLUTCH. ENGINE STOPPED RUNNING
16             AND HAD TO BE RE-STARTED VIA THE STARTER BUTTON.
17             MY VEHICLE IS A 2019 VOLKSWAGEN JETTA GLI, 6-SPEED
               MANUAL TRANSMISSION AND 2.0 LITER TURBO ENGINE.
18
19          ll. DATE OF INCIDENT: July 23, 2019
                DATE COMPLAINT FILED: July 27, 2019
20              NHTSA/ODI ID: 11235282
21              SUMMARY: COMING UP TO A STOP WITH THE VEHICLE IN
                NEUTRAL, WHETHER HAVING THE CAR IN NEUTRAL OR
22              USING THE CLUTCH PEDAL, THE VEHICLE WILL STALL.
23              THIS OCCURS IN ANY SCENARIO SUCH AS EXITING A
                HIGHWAY AND COMING TO A STOP, OR PULLING INTO A
24              PARKING SPACE, OR INCHING FORWARD IN TRAFFIC. IT
25              ALWAYS OCCURS IN THE FINAL MOMENTS OF COMING TO
                A STOP. JULY 23 2019 IS THE FIRST DATE OF OCCURRENCE.
26              SINCE THEN IT HAS OCCURRED RANDOMLY HAPPENING
27              ONCE IN A DAY OR 9 TIMES IN ONE DAY.
28          mm. DATE OF INCIDENT: August 1, 2019
                                            Page 21
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 23 of 67 Page ID #:23



  1            DATE COMPLAINT FILED: August 2, 2019
               NHTSA/ODI ID: 11241322
  2            SUMMARY: THE ENGINE OF MY NEW 2019 JETTA GLI 6MT
  3            SOMETIMES STALLS WHEN COMING TO A STOP. THE
               CLUTCH PEDAL IS FULLY DEPRESSED (DISENGAGED),
  4            WITH THE STICK EITHER IN 1ST OR NEUTRAL. THIS
  5            HAPPENED 3 OR 4 TIMES YESTERDAY, AUG 1 2019, AFTER
               DRIVING WITH MEDIUM SPEEDS ON HILLY ROADS FOR 30-
  6            45 MINUTES. THE VEHICLE HAS AROUND 350 MILES ON IT.
  7
            nn.DATE OF INCIDENT: August 4, 2019
  8            DATE COMPLAINT FILED: August 4, 2019
  9            NHTSA/ODI ID: 11241648
               SUMMARY: THIS IS A BRAND NEW MANUAL
10             TRANSMISSION JETTA GLI WITH ONLY 160 MILES. AFTER
11             DRIVING FOR ABOUT 16 MINUTES AT HIGHWAY SPEEDS ON
               THE EXPRESSWAY, THE CAR QUIETLY STALLED OUT
12             WHILE COMING TO A STOP ON AN EXIT RAMP. I
13             RESTARTED THE CAR, DROVE TO A STOPLIGHT ABOUT A
               MINUTE AWAY AND AFTER COMING TO A STOP AT THAT
14             LIGHT THE CAR STALLED AGAIN. WAS ABLE TO RESTART
15             THE VEHICLE ONCE AGAIN AND DRIVE OFF.

16             THIS IS A VERY DANGEROUS SITUATION IF THE CAR WAS
17             TO STALL IN THE MIDDLE OF A TURN OR AT HIGH SPEED
               ON AN EXPRESSWAY.
18
19          oo.DATE OF INCIDENT: August 7, 2019
               DATE COMPLAINT FILED: August 7, 2019
20             NHTSA/ODI ID: 11242411
21             SUMMARY: BRAND NEW 11 DAYS OLD 2019 JETTA GLI
               MANUAL ENGINE SHUT DOWN THREE TIMES WHILE IN
22             TRAFFIC. CAR WAS IN NEUTRAL, STARTED TO SHUDDER
23             AND SHUT DOWN AND HAD TO RESTART. THIS HAPPEN
               WHILE DRIVING AND THE CAR WAS PLACED IN NEUTRAL
24             DESCENDING DOWN A HILL IN HEAVY TRAFFIC. THIS ALSO
25             HAPPEN AT A STOP LIGHT AND STOP SIGN. ALL THREE
               INCIDENTS HAPPEN IN THE SAME DAY. VERY CONCERNED
26             WITH MY FAMILIES SAFETY. I DID SOME RESEARCH AND
27             THIS SEEMS TO BE A KNOWN ISSUE WITH VW.
28          pp.DATE OF INCIDENT: August 14, 2019
                                            Page 22
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 24 of 67 Page ID #:24



  1            DATE COMPLAINT FILED: August 15, 2019
               NHTSA/ODI ID: 11244082
  2            SUMMARY: DRIVING A 6 SPEED M/T. WITHOUT AUTO
  3            START/STOP, TRAFFIC IN FRONT OF ME WAS SLOWING TO
               A STOP. SLOWING DOWN, I SHIFTED TO NEUTRAL TO COME
  4            TO A STOP. WHEN STOPPED, THE ENGINE COMPLETELY
  5            SHUT OFF AND HAD TO BE RESTARTED. HAS HAPPENED
               TWICE IN THE 3 DAYS I'VE OWNED.
  6
  7         qq.DATE OF INCIDENT: August 15, 2019
               DATE COMPLAINT FILED: August 26, 2019
  8            NHTSA/ODI ID: 11246305
  9            SUMMARY: MY BRAND NEW 2019 GLI KEEPS STALLING
               WHEN APPROACHING STOP OR LIGHT. THIS HAPPENS
10             WHEN CLUTCH IS OUT AND ENGINE IN NEUTRAL.
11
            rr. DATE OF INCIDENT: August 20, 2019
12              DATE COMPLAINT FILED: August 22, 2019
13              NHTSA/ODI ID: 11245936
                SUMMARY: 2019 VW GTI RABBIT EDITION 6SPD MANUAL.
14              INTERMITTENTLY, WHEN APPROACHING A STOP LIGHT OR
15              TRAFFIC STOPPING, THE CAR IN NEUTRAL, OR WITH THE
                CLUTCH FULLY DEPRESSED, THE ENGINE WILL STALL. THE
16              CAR WILL RESTART. SOMETIMES AFTER THIS HAPPENS,
17              THE CAR WILL HAVE A STRANGE EXHAUST SOUND THAT
                REMINDS ME OF A CAR THAT IS RUNNING ON NOT ALL OF
18              THE CYLINDERS, OR HAS AN AFTERMARKET CAMSHAFT.
19              IF THE CAR IS SHUT OFF FOR A SHORT PERIOD OF TIME AND
                THEN RESTARTED, THIS EXHAUST SOUND WILL
20              DISAPPEAR.
21
               WHEN THE CAR STALLS, ALL POWER STEERING ASSIST
22             CEASES. THIS STALLING ONLY SEEMS TO HAPPEN WHILE
23             STOPPING AND IS RANDOM. SOME DAYS, IT WILL DO IT 4-5
               TIMES IN A 11 MILE TRIP AND SOME DAYS, NOT AT ALL.
24
25          ss. DATE OF INCIDENT: August 21, 2019
                DATE COMPLAINT FILED: August 22, 2019
26              NHTSA/ODI ID: 11245869
27              SUMMARY: I WAS PULLING UP TO A RED LIGHT,
                CLUTCHED IN, SHIFTED TO NEUTRAL AND NOTICED MY
28              STEERING HAD LOCKED. I RESTARTED THE CAR, IT
                                            Page 23
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 25 of 67 Page ID #:25



  1            STUMBLED, AND THEN DIED. RESTARTED AGAIN, IT
               STUMBLED AND THEN DIED. RESTARTED AGAIN, IT
  2            STUMBLED, AND THEN DIED. RESTARTED AGAIN, AND
  3            THEN THE LIGHT HAD TURNED SO I GAVE IT THROTTLE TO
               KEEP IT FROM STALLING AND THEN GOT GOING. ONCE
  4            MOVING I DID NOT HAVE ANY DRIVEABILITY ISSUES. IT
  5            HAD ABOUT A 1/4 TANK OF 93 OCTANE FUEL AND I HAD
               JUST DRIVEN A FEW MILES ON SOME CITY BACKROADS.
  6            DURING THE STALL THE GAUGE GEAR INDICATOR
  7            SHOWED 5>4 WHEN IN NEUTRAL MEANING THE CAR
               THOUGHT IT WAS IN 5TH GEAR.
  8
  9         tt. DATE OF INCIDENT: August 25, 2019
                DATE COMPLAINT FILED: August 25, 2019
10              NHTSA/ODI ID: 11246270
11              SUMMARY: (2019 Volkswagen Jetta) VEHICLE STALLS OUT
                AFTER STARTING OR WHEN COMING TO A STOP WHEN THE
12              RPMS COME DOWN
13
            uu.DATE OF INCIDENT: August 27, 2019
14             DATE COMPLAINT FILED: August 28, 2019
15             NHTSA/ODI ID: 11252073
               SUMMARY: 2019 VW JETTA GLI STALLS AND TURNS OFF
16             WHILE IN NEUTRAL WHILE STATIONARY, AS WELL AS IN
17             GEAR AND IN MOTION. THIS HAPPENED ON CITY STREETS
               AND IN PARKING LOTS, PUTTING MYSELF AND MY FAMILY
18             IN DANGER. UNSURE OF ISSUE, BUT DOCUMENTED WITH
19             VIDEO FOOTAGE. NO ENGINE LIGHTS APPEARED. THIS
               HAPPENED 20 OR MORE TIMES YESTERDAY, AND ONE TIME
20             2 WEEKS AGO.
21
            vv.DATE OF INCIDENT: August 28, 2019
22             DATE COMPLAINT FILED: August 29, 2019
23             NHTSA/ODI ID: 11252149
               SUMMARY: I OWN A 2019 MANUAL JETTA GLI 35
24             ANNIVERSARY. WHILE SLOWING DOWN TO A STOP LIGHT,
25             STOP SIGN ETC.. THE ENGINE SHUTS OFF AT SLOW SPEEDS.
               CAR IS NOT EQUIPPED WITH START/STOP FEATURE DUE TO
26             HAVIING A MANUAL TRANSMISSION. I HAVE TO START
27             CAR BACK UP BEFORE TAKING BACK OFF FROM LIGHT.
               MAJOR RISK OF ME GETTING REAR ENDED AT A STOP
28             LIGHT AND OR STOP SIGN. APPARENTLY VOLKSWAGEN
                                            Page 24
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 26 of 67 Page ID #:26



  1            CANNOT FIGURE OUT ISSUE. HAVE SEEN 100'S OF PEOPLE
               WITH BRAND NEW VW'S HAVING THIS PROBLEM.
  2
  3         ww. DATE OF INCIDENT: September 5, 2019
              DATE COMPLAINT FILED: September 6, 2019
  4           NHTSA/ODI ID: 11253561
  5           SUMMARY: (2019 Volkswagen Jetta) CAR CONSTISTENTLY
              STALLS WHEN COMING TO A STOP. WILL STALL EVEN IN
  6           NEUTRAL WITH THE CLUTCH DEPRESSED. WILL DRIVE
  7           FINE SOMETIMES AND SOMETIMES IT WILL STALL 15+
              TIMES IN A SINGLE TRIP. IT HAS ALMOST CAUSED AN
  8           ACCIDENT WHEN TRYING TO TURN IN AN INTERSECTION
  9           MULTIPLE TIMES NOW. STARTED AROUND 1,200 MILES ON
              THE CAR AND HAPPENS FREQUENTLY.
10
11          xx.DATE OF INCIDENT: September 5, 2019
               DATE COMPLAINT FILED: September 9, 2019
12             NHTSA/ODI ID: 11254088
13             SUMMARY: TL THE CONTACT OWNS A 2019 VOLKSWAGEN
               GOLF. WHILE DRIVING 5-15 MPH, THE VEHICLE SEIZED
14             WITHOUT WARNING. THE CONTACT VEERED TO THE
15             SHOULDER OF THE ROAD, MANUALLY RESTARTED THE
               ENGINE, AND THE VEHICLE RESUMED NORMAL
16             OPERATION. THE VEHICLE WAS TAKEN TO SUNTRUP
17             VOLKSWAGEN (6000 S LINDBERGH BLVD, ST. LOUIS, MO
               63123, (314) 892-8200) TO BE DIAGNOSED, BUT THE CAUSE
18             OF THE FAILURE COULD NOT BE DETERMINED. THE
19             VEHICLE WAS NOT REPAIRED AND THE FAILURE
               RECURRED MULTIPLE TIMES. THE MANUFACTURER WAS
20             NOT MADE AWARE OF THE FAILURES. THE FAILURE
21             MILEAGE WAS APPROXIMATELY 75,000.
22          yy.DATE OF INCIDENT: September 6, 2019
23             DATE COMPLAINT FILED: September 10, 2019
               NHTSA/ODI ID: 11254511
24             SUMMARY: (2019 Volkswagen Jetta) WHEN COMING TO A
25             STOP THE VEHICLE WOULD STALL WITHOUT WARNING
               WITH THE TRANSMISSION IN NEUTRAL AND THE CLUTCH
26             ALL THE WAY OUT. SEEMS TO OCCUR WHEN THE VEHICLE
27             IS DRIVING FOR A WHILE AND GETS HOT. VEHICLE IS AT
               2460 MILES AND DID IT OFF AND ON SINCE 32 MILES.
28
                                            Page 25
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 27 of 67 Page ID #:27



  1         zz. DATE OF INCIDENT: September 10, 2019
                DATE COMPLAINT FILED: September 11, 2019
  2             NHTSA/ODI ID: 11254728
  3             SUMMARY: TL THE CONTACT OWNS A 2019 VOLKSWAGEN
                GOLF. WHILE THE VEHICLE WAS STATIONARY AT A STOP
  4             SIGN, IT STALLED, SHUT OFF, AND THE STEERING WHEEL
  5             SEIZED. WHEN THE VEHICLE WAS RESTARTED, IT
                RESUMED         NORMAL     OPERATION.     RIVERSIDE
  6             VOLKSWAGEN (8330 INDIANA AVE D, RIVERSIDE, CA 92504,
  7             (951) 509-2100) WAS CALLED AND STATED THAT THEY
                WOULD ATTEMPT TO DUPLICATE THE FAILURE. THE
  8             VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE
  9             MANUFACTURER WAS MADE AWARE OF THE FAILURE.
                THE FAILURE MILEAGE WAS 40.
10
11          aaa. DATE OF INCIDENT: September 11, 2019
               DATE COMPLAINT FILED: September 11, 2019
12             NHTSA/ODI ID: 11254828
13             SUMMARY: (2019 Volkswagen Jetta) VEHICLE STALLS WHILE
               COMING TO A STOP. THE ISSUE HAS HAPPENED FOUR
14             TIMES AND I?VE ONLY HAD THE VEHICLE TWO WEEKS.
15             THE CLUTCH PEDAL IS DEPRESSED THE ENTIRE TIME AND
               THE VEHICLE HAS TO BE MANUALLY STARTED AGAIN.
16
17          bbb. DATE OF INCIDENT: September 12, 2019
               DATE COMPLAINT FILED: September 13, 2019
18             NHTSA/ODI ID: 11255697
19             SUMMARY: CAR WILL STALL OUT WHEN COMING TO A
               STOP WHILE IN MANUAL MODE OF DSG TRANSMISSION,
20             WITH START/STOP DEACTIVATED. DRIVER IS PLACED IN A
21             DANGEROUS SITUATION, MUST PUT THE CAR IN PARK TO
               RESTART VEHICLE.
22
23          ccc. DATE OF INCIDENT: September 14, 2019
               DATE COMPLAINT FILED: September 19, 2019
24             NHTSA/ODI ID: 11256575
25             SUMMARY: 2019 JETTA GLI 6MT. CAR WILL STALL WHEN
               COMING TO A STOP IN FIRST, SECOND, AND NEUTRAL.
26             WHEN IN NEUTRAL, CLUTCH CAN BE EITHER IN OR OUT TO
27             REPLICATE ISSUE. HAS HAPPENED WHEN COASTING TO A
               STOP AT <10 MPH, AS WELL AS WHEN AT A STOP.
28             TYPICALLY TAKES 2-5 SECONDS FOR CAR TO SHUT DOWN.
                                            Page 26
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 28 of 67 Page ID #:28



  1               CAR CURRENTLY HAS ~600 MILES ON IT, HAS BEEN
                  HAPPENING SINCE I GOT THE CAR DELIVERED (TOOK
  2               DELIVERY AT 300 MILES DUE TO DEALERSHIP DELIVERING
  3               CAR TO MY HOUSE).

  4         ddd. DATE OF INCIDENT: September 17, 2019
  5            DATE COMPLAINT FILED: September 18, 2019
               NHTSA/ODI ID: 11256278
  6            SUMMARY: (2019 Volkswagen Jetta) THE CAR HAS STALLED
  7            MULTIPLE TIMES WITH THE CLUTCH DEPRESED TO THE
               FLOOR AND IN NEUTRAL OR SHIFTING FROM SECOND OR
  8            THIRD TO NEUTRAL WHILE COMING TO A STOP.
  9
            eee. DATE OF INCIDENT: September 24, 2019
10             DATE COMPLAINT FILED: September 24, 2019
11             NHTSA/ODI ID: 11257798
               SUMMARY: (2019 Volkswagen Jetta) VEHICLE STALLS WHEN
12             CLUTCH IS DEPRESSED, PLACED BACK INTO NEUTRAL,
13             WHEN COMING TO A STOP. THE STALLING HAPPENS MORE
               FREQUENTLY AFTER THE CAR HAS BEEN DRIVEN FOR 15-
14             30 MINUTES. STALL OCCURS WHIL ROLLING TO A STOP
15
                      Customer Complaints on Third-Party Websites
16
            35.     Similarly, complaints posted by consumers in internet forums
17
      demonstrate that the defect is widespread and dangerous and that it can manifest
18
      without warning and/or suitable repair. The complaints also indicate VWGoA’s
19
      awareness of the problems with the transmission and how potentially dangerous
20
      the defect is for consumers. The following are a sample of consumer complaints
21
      (spelling and grammar mistakes remain as found in the original):
22
            36.     On reddit.com, a consumer of a 2019 GTI Rabbit Edition began a
23
      thread titled “Golf GTI mk7.5 Stalling coming to stop with clutch depressed”
24
      posting the following on February 2, 2019:
25
26                  First, I have driven stick for the past decade, and I drive
                    it well so it's not inexperience on my part. But, to the
27                  problem:
28                  So it's a very intermittent thing, but it is often enough
                                                Page 27
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 29 of 67 Page ID #:29



                 that I've noticed. When comin to a stop in 1st or while
  1              stopped at a light in neutral, the car will stall out. It's very
                 gentle, so gentle in fact that I usually don't even notice it
  2              happens. It's almost like the auto stop on some cars (but
                 definitely not a feature in mine). It's brand new, less than
  3              1500 miles, but I'm a little worried. I'm gonna bring it
                 into a dealer, but I was wondering if anyone else had any
  4              ideas or suggestions on what it could be? It's intermittent
                 so I fear them telling me that unless they can replicate
  5              the problem there's nothing they can do.
  6              Thanks for the help
  7              edit*- Also been idling at about 1100 instead of the usual
                 750 rpm
  8
  9              a. A different consumer responded on the same thread on April 9,
10                  2019:
11
                 I'm having the same issue currently. 575 miles on the car,
12               literally a week old. Was stopped at a turn around, car
                 started idling horrendously. It shut off, then it wouldn't
13               turn back on right away. Managed to get it started up
                 again, ran fine, and no CEL. On my way to the dealer, it
14               shut off again, this time while in neutral getting off the
                 exit ramp of the highway. MK7.5 Cornflower Blue
15               Rabbit Edition, 6MT. So far they've only found a stored
                 misfire code, but no cause or solution. There's a thread
16               going on the golf mk7 forum's about some other Rabbit
                 editions having the same issues, but so far no cause or
17               solutions. I'll update if/when I get a definitive answer.
18
                 b. A different consumer responded on the same thread on April 22,
19
                    2019:
20
21               I am having the exact same issue with the exact same car.
22
                 c. A different consumer responded to the original post, stating the
23
                    following on April 12, 2019:
24
25               Same problem. 2019 GTI S, 6-Speed Manual, 470 Mi.
                 First time happened coming up to a stop light, car gently
26               stalled out didn't even know until the steering felt heavy.
                 Took it to the dealer the next morning, they said
27               everything looked good. Two days later, Today, Drove
                 around town no issues. Got home backing into my
28               parking spot the car stalled, a little more roughly and
                                               Page 28
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 30 of 67 Page ID #:30



                  thought maybe I didn't have the clutch in all the way.
  1               Mind you I have driven a manual for 15 yrs. Started the
                  car backed into my spot car died instantly. Started, let
  2               clutch out while in neutral, died. Started again, held
                  clutch in died, this was the most rough stall it had so for
  3               sounded as if the car was still in gear even though it was
                  in neutral. Took the car to the dealer and could not
  4               replicate the issue. They have the car now and are
                  "looking" into the issue, already know they will tell me
  5               they cannot replicate the issue.
  6               This is disheartening, brand new car that I love and
                  cannot even enjoy it because the overwhelming fear it
  7               will stall.
  8
                  d. A different consumer responded on the same thread on April 30,
  9
                     2019:
10
11                Well it looks like it's a pretty common problem. My car
                  has 120 miles on it and it's doing it too. Not very
12                encouraging for a brand new car. Maybe I should have
                  bought that Veloster N after all!
13
14          37.   On a reddit.com thread titled “Who’s recieved their Rabbit logo so
15    far? Got my packet yesterday and hoping to have it on this weekend!” a
16    consumer of a 2019 MK7 Rabbit 6MT posted the following on March 19, 2019:
17
                  I put mine on the car. I love the look, too bad my car is
18                in service at 1400 miles. It randomly will stall out in
                  neutral. Dealer can't figure out what is happening.
19
20                a. In response to another poster’s question on whether the vehicle
21                   was manual or automatic, the same consumer explained the
22                   problem in more detail as follows, also on March 19, 2019:
23
                  Stick. It seems like the intake manifold is faulty and is
24                not letting enough air in or maybe a fuel pump issue. It
                  just sort of sputters out when I come to a stop both when
25                the clutch is depressed and when the car is in neutral
                  while rolling to a stop.
26
27                b. A different consumer responded on the same thread on also on
28                   the same date, stating:
                                               Page 29
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 31 of 67 Page ID #:31



  1
                  What is the dealer prepared to do? Mine has been in the
  2               shop 3 times with no fixes.
  3
                  c. The consumer of the 2019 MK7 Rabbit 6MT responded also on
  4
                     the same date, stating:
  5
  6               That's depressing. Have they been able to duplicate the
                  problem? My car has been in the shop three days, they
  7               haven't been able to duplicate the issue, so they can't
                  even try to fix it. So at this point, they aren't prepared to
  8               do anything.
  9
            38.   On a reddit.com thread titled “Possible 2019 6MT Stall Issue - Your
10
      Feedback Requested”, a commenter began the thread on April 4, 2019:
11
12                As brought forward by /u/dietcokefiend, there may be a
                  systemic stalling issue associated with the transmissions
13                in 2019 VW 6MT GTIs.
14                In affected cars, the engine shuts off while the car is
                  coming up to a stop. No CELs are stored, and as far as
15                we are aware, currently no dealers have come up with a
                  resolution or root cause to this problem.
16
17
                  Reaching out to Redditors who have mentioned this
18                problem in passing, we have come up with the following
                  links and secondary faults.
19
                  ****
20
                  Please state:
21
                  1. When you bought your car and the build date (if
22                   known)
23                2. Your current mileage
24                3. Your location
25                4. Your trim level and colour
26                5. Description of transmission-related issues
27                Thank you!
28
                                               Page 30
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 32 of 67 Page ID #:32



  1              a. In response, a consumer posted the following on April 9, 2019:
  2
                 Purchased last week, 4/19. Build date 1/19.
  3
                 Current mileage: 638
  4
                 Elkton, MD. Purchased in Wilmington, DE.
  5
  6
                 2019 Rabbit Edition, Cornflower Blue, 6MT
  7
                 I'm having the same issue currently, started yesterday at
  8              roughly 550 miles. Was stopped at a turn around, car
                 started idling horrendously. It shut off, then it wouldn't
  9              turn back on right away. Managed to get it started up
                 again, ran fine, and no CEL. On my way to the dealer, it
10               shut off again, this time while in neutral getting off the
                 exit ramp of the highway. They found a stored fault code
11               for cylinder 2 & 3 misfire due to low voltage. Checked
                 the battery, found it to be good. Test drove my car
12               roughly 40 miles, could not duplicate, so they had me
                 pick it up today. At a loss. I should specify, the clutch
13               pedal was completely depressed when this occurred.
                 *edited because I can’t count or read apparently.
14
15               b. In response a consumer posted the following on April 10, 2019:
16
                 1. Purchased March 12, 2019. Build date 10/2018
17
                 2. Current Mileage: 550
18
                 3. Southern CA
19
                 4. 2019 Rabbit Edition. Urano Gray. 6MT
20
                 5. Car will softly stall out when i come to a stop with the
21               clutch fully depressed or the stick out of gear. Started
                 happening with less than 200 miles on the car. Happened
22               three seperate occasions before 420 miles. Car will
                 restart right away in every instance except for the one
23               right before 420 miles. That instance the car stalled, i hit
                 the start button, started again, then stalled immediately.
24               Started again, stalled again. Started again, stayed idle
                 and i started moving.
25
                 - Took it to the dealer after that with 426 miles. They
26               opened a case with VWoA who had them "adjust the
                 throttle settings" they drove it 10 miles, said they
27               couldn't re-produce it and had me pick up the car. Went
                 50 miles with no issue, then the has stalled twice since
28               then.
                                             Page 31
                                     CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 33 of 67 Page ID #:33



  1              c. In response a consumer posted the following on April 24, 2019:
  2
                 1. Bought april 13th
  3
                 2. 2. 770 miles
  4
                 3. Medford, OR
  5
                 4. 4. Rabbit White
  6
                 5. Happened today for the first time. Soft stall about 3
  7              times. Update: submitted the vehicle complaint and
                 opened a case with VWoA. Really don’t want to drop the
  8              car off though. Hoping enough people with this problem
                 do the same and it gets recalled so I don’t spend that
  9              much time without it.
10
                 d. In response a consumer posted the following on May 9, 2019:
11
12               I have a 2019 GTI rabbit 6MT and it stalled the first day
                 at stops and in neutral. Took it to the dealer they couldn't
13               figure it out as there were no codes. They ended up
                 troubleshooting with the help of a vw engineer and found
14               it to be a front O2 sensor issue. 2 weeks later it happened
                 again, this time the car stalls occasionally while making
15               a right turn. Just today the car turned off while in stop
                 and go traffic. I put the car into neutral as I was coming
16               to a stop and the car turned off. Borderline dangerous
                 now since it was on the freeway
17
18               e. In response a consumer posted the following on May 12, 2019:
19
                 Bought the car in mid February in PA. Not sure on the
20               build date. Car is currently at about 3500 miles. 2019
                 GTI S manual in white.
21
                 Car has been fine until this saturday (5/11). I was driving
22               in traffic on a highway (after a long ride so everything
                 was warmed up). While sitting in traffic car stalled very
23               softly (I didn't even realize at first until I saw the
                 tachometer at 0). Happened 10 mins after that again
24               when i got off the highway while I was coming up to a
                 stop sign.
25
                 First occurrence I was in 1st gear. I did not even notice
26               it happen so I only assume it happened when I was
                 slowing down. Second time I was probably in 3rd or 4th
27               gear, coming up to a stop sign. Right when i stopped at
                 the stop sign (clutch depressed while I was still rolling
28               %100), the car stalled again. It was also a soft stall but I
                                              Page 32
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 34 of 67 Page ID #:34



                  noticed it quicker this time.
  1
                  about to file the NHSTA and will contact my dealer
  2               tomorrow.
  3               Edit: waiting until June 10th to bring it into the dealer
                  due to their loaners. But quick edit. The stall has been
  4               happening here and there but today it happened to me
                  with the car in neutral and the clutch released.
  5
  6               f. In response a consumer posted the following on May 17, 2019:
  7
                  2019 Grey manual transmission GTI. 1,040 miles and
  8               I’ve run into the same problem as the rest of you. I will
                  be calling my dealer today
  9
10                g. In response a consumer posted the following on May 20, 2019:
11
                  2019 GTI SE w/Experience Package, 6MT, Dark Iron
12                Blue.
13                Purchased May 2019 in Atlanta, GA. 76 miles with the
                  first stall happening during the test drive and like an idiot
14                I just assumed it was user error. Happened again on the
                  way home from dealership, and twice more since.
15
                  Always happens while clutch is fully depressed and
16                slowing down to a stop. The issue has happened while in
                  Sport mode and Comfort mode.
17
18                h. In response a consumer posted the following on May 23, 2019:
19
                  2019 GTI SE Experience Package, 6MT, Dark Iron Blue
20                Purchased in May 2019 in Atlanta, GA ~650mi. Just
                  happened 3 times on a 45min drive. Has happened
21                multiple times before but just thought I waited too long
                  to put the clutch in prior to stopping. Have intentionally
22                been putting it in sooner, but it still happened.
23
            39.   On facebook.com, a member of a group named “2019 VW GTI
24
      Rabbit Edition” and consumer of a 2019 VW GTI commented on March 26,
25
      2019 (emoji omitted):
26
27                Is anyone else on here having stalling issues with their
                  car..?
28
                                               Page 33
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 35 of 67 Page ID #:35



  1                a. A different consumer responded as follows:
  2
                   After driving 500 miles home our rabbit stalled out in 1st
  3                gear 2 times in a row clutch in car in 2nd should have
                   been filed but stalled right out
  4
  5                b. The original commenter responded, stating:
  6
                   I’m a vw tech. Just wanted to see if it common. I just hit
  7                500 today. All day Sunday it was stalling. About 6
                   different times. My girl thought I couldn’t drive stick
  8                until she saw the car in neutral
  9
                   c. Yet another consumer responded as follows:
10
11                 I had my car checked already, they couldn’t find any
                   issue. There is also another on here ta the dealership with
12                 the same problem, no issue found. 2019 GTI Rabbit 6spd
                   manual.
13
14          40.    In the facebook.com “2019 VW GTI Rabbit Edition” group, the
15    same consumer of the 2019 VW GTI commented on March 31, 2019 (emoji
16    omitted):
                   So for the people that are having stalling issues with their
17                 car, tech line gave me this bull[s**t]. Pretty much saying
                   throw parts on it and see if it fixes it:
18
19          41.    In the facebook.com “2019 VW GTI Rabbit Edition” group, the
20    same consumer of the 2019 VW GTI commented on April 25, 2019 (emoji
21    omitted):
                   Tech line had me replace the N205 valve. I will be
22                 driving my car hard this weekend and seeing if that fixed
                   it
23
24          42.    In the facebook.com “2019 VW GTI Rabbit Edition” group, the
25    same consumer of the 2019 VW GTI commented on September 7, 2019, telling
26    other consumers to “CHANGE THE ENGINE OIL TO 5w40.” He later
27    explained:
28
                                               Page 34
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 36 of 67 Page ID #:36



                  vw tech page we were told to replace engine oil. Oil is
  1               too thin and will advance the timing which causes the
                  stalling. They may also need to replace the intake
  2               camshaft due to this as well. Multiple techs have
                  confirmed that after doing this, the cars did not return
  3               after repairs.
  4
  5
                  a. A different consumer responded as follows:
  6
  7               That’s great, but it’s not a formal fix. Oil certification
                  plays into listed gas mileage and emissions. They can’t
  8               switch it back for the hell of it. This process will force a
                  proper and public fix to work its way out.
  9
                  It’s amazing people haven’t crashed from this yet. VW
10                needs to pull the affected cars back in and sort them out
                  before someone gets hurt or worse.
11
12                b. Yet another consumer pointed out that VWGoA’s purported
13                   “fix” is contradictory to the owner’s manual, responding as
14                   follows:
15
                  I still just want something in writing from Volkswagen
16                because the owners manual says add no more than 1/2 a
                  quart of 5w40 if 0w20 is not available....Granted the
17                dealership did it for mine when I took it in for the stalling
                  and it did kinda resolve it, but still concerned when I
18                bring in 50 receipts when my motor goes pop saying
                  5w40 and VW pulling some B.S. quoting the owners
19                manual.
20
            43.   On golfmk7.com, a consumer of a 2019 VW GTI Rabbit posted the
21
      following, titled “2019 GTI 6MT or DSG Stalling Issue” on April 4, 2019
22
      (emphases in original):
23
24                I'm starting to get very concerned there is a widespread
                  issue with the 2019 GTI 6MT stalling. The issue presents
25                itself slowing down to a stop, where the engine will soft
                  stall and require restarting. Many owners with this
26                problem also have brought up the same secondary issue
                  where the transmission gear selection indicator will
27                show the wrong gear selected.
28                Example of the soft stall of a 2019 GTI w/ DSG
                                               Page 35
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 37 of 67 Page ID #:37



                 (https://www.youtube.com/watch?v=56omNOQSi-c).
  1              User comments a throttle body adaptation solved his
                 issue.
  2
                 More examples of how the 6MT stalls
  3
                 https://www.youtube.com/watch?v=yCK4KKrJJpE
  4
                 https://www.youtube.com/watch?v=fYJx-eJK1sw
  5
                 1. I've been tracking this for a few weeks now. I'm up to
  6              100+ on Reddit, this post and the Rabbit Facebook group
                 combined.
  7
                 2. All members with the stalling issue have had it crop
  8              up at low mileage (500-1000 miles) with the engine
                 turning off when the car comes up to a stop. Some have
  9              mentioned the car turns off softly, almost like how the
                 auto start/stop will turn off an engine in a GTI with the
10               DSG transmission. One member has had his car cut out
                 at highway speed though with this problem, so it isn't
11               limited to just low-speed stalls. No CELs are stored.
12               3. Most members with this problem have also identified
                 another problem where the transmission gear selector
13               indicator incorrectly states which gear the transmission
                 is selecting. An example would be the transmission is
14               physically in 4th, but the dash indicator states the gear is
                 2nd or 3rd.
15
                 At this time I would highly encourage owners of the
16               2019 VW GTI Rabbit with the 6MT or DSG
                 experiencing this problem to do the following:
17
18
                 1. File a NHSTA complaint. This step is the most
19               important since it will get the ball rolling for a formal
                 recall and allow VWOA and dealers to properly root
20               source this problem quickly. This issue is a safety one,
                 we need this resolved before someone is hurt or
21               worse.                                      https://www-
                 odi.nhtsa.dot.gov/VehicleComplaint/
22
                 As of July 18, 2019 there over 135 complaints submitted
23               to the NHTSA about stalling.
24               2. Open a case with VWOA, stating the problem.
25               3. Explaining to the dealer the problem you are
                 encountering.
26
                 https://www.golfmk7.com/forums/showthread.php?t=5
27               1246
28               https://www.golfmk7.com/forums/showt...t=50116&pa
                                             Page 36
                                     CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 38 of 67 Page ID #:38



                  ge=5
  1
                  https://www.reddit.com/r/GolfGTI/com..._want_to_pos
  2               t/
  3               https://www.reddit.com/r/GolfGTI/com...ot_my/eiw0z4
                  l/
  4
                  https://www.reddit.com/r/GolfGTI/com...ng_one_deale
  5               r/
  6               https://www.reddit.com/r/GolfGTI/com...p_with_clutch
                  /
  7
                  Update 6/27/2019
  8
                  Currently None of the attempted fixes have been a
  9               cure for cars. ECM updates are seeing stalling return,
                  5w40 oil changes are seeing stalling return. VWoA
10                has also been calling owners of effected cars asking
                  about starting the buyback process. The more recent
11                behind the scenes discussion that we've seen across
                  the different GTI message board areas has been VW
12                is aware but has no idea on what the cause is at this
                  point.
13
                  Currently all 2019 GTI and GLI models are in the
14                affected group, still heavily weighted against the
                  6MT, but some DSG models seem to get reports of
15                stalling as well.
16                Update Aug 1, 2019
17                Buybacks are rolling out in force. Most models in for
                  dealer repairs are getting forced buybacks. Not
18                inspiring confidence for those of us who haven’t had
                  stalling yet.
19
                  Update August 12, 2019
20
                  I personally filed an NHTSA Petition for Defect
21                Investigation
                  (https://www.golfmk7.com/forums/showp...postcoun
22                t=1441)
23
            44.   On vwvortex.com, a consumer of a GTI MK 7.5 posted the
24
      following, titled “New car, first gremlin before I hit 100 miles” on April 4, 2019:
25
26                Well, finally! Drove home today in my GTI s 6 speed
                  manual and enjoying every monument until mile 70. It
27                happens now and then but I come to a stop and the car
                  just shuts down. I have to turn the key to start it. It’s
28                happened 6 times already. Anyone else have this issue?
                                               Page 37
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 39 of 67 Page ID #:39



                  I want to know what to expect when I take it in
  1               tomorrow. Sucks I have the car less than 4 hours and
                  already a gremlin.
  2
                  __________________
  3
                  Father of 14 year old... GTI MK 7.5 Dark Iron Blue
  4               Metallic owner, who has bought said GTI a year before
                  his son can drive it... you know, its my job to break it in
  5               😊
  6
            45.   On vwvortex.com, another consumer began a thread titled “2019
  7
      GLI 35 6MT engine stalling when stopping[,]” beginning with this post on May
  8
      5, 2019:
  9
10                After driving the car for 30 or so minutes my new GLI
                  will intermittently stall when coming to a stop, I have
11                driven a manual transmission for 28 years so its not user
                  error. This happens when the clutch is to the floor and in
12                gear and sometimes with the clutch out and in neutral. It
                  is a very gentle stall - nothing like the lurching that
13                occurs during a typical stall, in fact there have been times
                  when I didn't notice the engine died. In the first trip to
14                the dealer (a week after purchase) they advised there
                  were no codes and they could not reproduce the issue
15                (surprise). They said it was bad gas - which would be
                  unfortunate since I was still on the tank they filled from
16                the purchase. It started happening again yesterday so I
                  am heading back to the dealer again tomorrow. When I
17                called the dealer service dept. yesterday they advised it
                  this was normal stop/start behavior, I argued that the
18                manual GLI does not have the stop/start feature to no
                  avail. This does not instill confidence in the service tech.
19                I am also reporting to the NHSTA when their site is
                  working again. . . .
20
21                a. The same consumer updated his post on May 8, 2019, stating:
22
                  I just got my GLI back from the shop, they were unable
23                to replicate the issue but did call VWoA and were
                  advised that this is a known issue and to do the camshaft
24                adjuster replacement. I drove it 30 miles home without
                  issues, will post back if things change.
25
26                b. The same consumer updated his post on May 14, 2019, stating:
27
                  Less than a week later the stall issue is back after the cam
28                adjustment. Car is going back to the dealer on Monday,
                                              Page 38
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 40 of 67 Page ID #:40



                  this will be the third attempt at fixing it and I will be
  1               pursuing the leman law process.
  2
                  c. A different consumer responded on the same thread on May 25,
  3
                     2019, stating:
  4
  5               Any updates?
  6               I found coming to a stop in 2nd gear with clutch pedal to
                  the floor reduces the frequency of this happening, but not
  7               entirely...
  8
                  d. A different consumer responded on the same thread on May 25,
  9
                     2019, stating:
10
11                I am curious as well, 200 miles on the clock and my
                  Autobahn has been doing this also.
12
13          46.   On carcomplaints.com, a consumer of a 2019 VW Jetta GLI posted
14    the following on July 22, 2019:
15
                  2019 Volkswagen Jetta gli 35th anniversary edition 6
16                speed mt odometer: 408mi built 12/2018 in Mexico
                  vehicle intermittently stalls when coming to a stop with
17                no cel. The dealership was unable to recreate or diagnose
                  the malfunction because it's occurrence is intermittent
18                and there are no codes left in the ECM or tcm.
19
            47.   On edmunds.com, a consumer of a 2019 VW Golf S 4dr Hatchback
20
      (2.0L 4cyl Turbo 6M) posted the following on July 15, 2019:
21
22                Just picked one up Jun 27. Within a few days the car
                  began stalling at low speed stops in neutral, and in gear
23                with clutch depressed. After reading various online
                  threads it is clear this is a systemic issue with all trims of
24                the 2019 GTI. VW does not have a fix yet.
25
            48.   On edmunds.com, a consumer of a 2019 VW Golf Autobahn 4dr
26
      Hatchback (2.0L 4cyl Turbo 6M) posted the following on August 7, 2019:
27
28                The manual gti stalling issue is a safety red flag
                                                Page 39
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 41 of 67 Page ID #:41



                  https://www.nhtsa.gov/vehicle/2019/VOLKSWAGEN/
  1               GTI
  2               Read here before wasting you money on a manual gti no
                  solution apparently and Vw is not yet acknowledging
  3               any of the complains . The car will stall at idle at random
                  after the engine is warmed after mostly city driving
  4
  5         49.   On carproblemzoo.com, in a page titled “Car Stall Problems of
  6   Volkswagen GTI - part 1”, several consumers detailed their experiences,
  7   including the following:
  8               a. On June 14, 2019:
  9
                  2019 manual transmission Gti stalling when coming to a
10                stop with foot on clutch. Started happening two days
                  after purchase on 6/02/2019, after approximately 600
11                miles on vehicle I did not experience stalling. Vehicle
                  now has approximately 2100 miles, and I have
12                experienced the stalling multiple times over the past two
                  days. It happens more often after driving the car
13                spiritedly, and I can consistently get the car to have the
                  issue when driving spiritedly. Happens at random during
14                normal driving. Vehicle also loses electronically assisted
                  power steering during fault.
15
16                b. On June 16, 2019:
17
                  This car was purchased new from crestmont vw in NJ
18                one month ago. It has a manual transmission and when
                  the clutch is engaged and I'm coming to a halt, the car
19                has stalled multiple times. This first happened within the
                  first week of owning the car, and now occurs at least
20                once every other day or so (sometimes more frequently).
                  It has happened when in neutral and when in second
21                gear, though the clutch is always in. The car is at the
                  dealer right now. I explained the situation and they could
22                not reproduce the problem and the car's computer wasn't
                  producing any diagnostic codes. Initially they told me
23                that there was nothing they could do. I then spoke to a
                  manager, showed him online forums where customers
24                were reporting the exact same problem, and to his credit
                  he agreed to keep the car to investigate further.
25
26                c. On July 5, 2019:
27
                  Bought a new 2019 vw Gti rabbit edition in 6 speed
28                manual. The vehicle stalls and has stalled at least 10
                                              Page 40
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 42 of 67 Page ID #:42



                  times and I've had it for 2 days. Its very concerning. I've
  1               made an appointment to take it in, and I've called vw
                  customer care to let them know. It happens while coming
  2               to a stop, has happened in the middle of the intersection.
  3
                  d. On July 8, 2019:
  4
  5               Bought a new 2019 vw Gti 's' in 6 speed manual. The
                  vehicle stalls and has stalled at least 10 times and I've
  6               had it for about a week. Its very concerning. I've made
                  an appointment to take it in tomorrow, and I've called vw
  7               customer care to let them know. It happens while coming
                  to a stop, has happened in the middle of the intersection.
  8               I see many others are having the exact same issue but vw
                  is currently unwilling to acknowledge the problem.
  9               Sounds like many different parts have been replaced for
                  various consumers to no avail. Most stories I've read
10                have ended in vw buying back the lemons. . .
11
                  e. On July 11, 2019:
12
13                The car will shut off when coming to a stop and when
                  moving at low speeds. This happens when car is in
14                nutreal and clutch is depressed 100%. This is a soft shut
                  off and not the same as stalling the vehicle. My car is a
15                6 speed manual transmission.
16
                  f. On July 25, 2019:
17
18                When at idle or coming to a stop, with the car in neutral
                  and the clutch pedal not engaged the vehicle will soft
19                stall and require a key turn to start the motor again. This
                  has happened several times on a brand new vehicle. 6spd
20                manual.
21
            50.   On YouTube, consumers of 2019 VW GTIs have posted several
22
      videos demonstrating the stalling problem, such as:
23
                  a. On June 18, 2019, a user posted a video titled “2019 GTI
24
                     Stalling”. Three commenters in approximately early August
25
                     2019 noted that they experienced the same problem and had
26
                     taken their vehicles to VWGoA dealerships, for example:
27
28                Same here as well. Mine is back at the dealer for fix
                                              Page 41
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 43 of 67 Page ID #:43



                 number 3. First time they reset the ECM. Second time
  1              they replaced the ECM. What will they do this time?
  2
                 b. On July 11, 2019, a user posted a video titled “2019 GTI Stalling
  3
                    part 2,” noting:
  4
  5              Dealer sought out tech support which recommended all
                 adaptations be reset. After 500kms we get stalls again.
  6              Took it immediately to the dealer and had a technician
                 sit in the car to view the stalling.
  7
  8              c. A user responded to the video, commenting approximately in
  9                 early September 2016:
10
                 I'm a Vw technician working in England uk. And am
11               currently trying to solve this exact problem......no fix yet
12
                 d. On July 20, 2019, a user named Boston Auto Blog posted a video
13
                    titled “2019 Volkswagen GTI - GLI Stalling Issue - Should I Be
14
                    Concerned?” also noting:
15
16               The 2019 Volkswagen GTI stalling issue is becoming a
                 widespread problem that no one is talking about. With
17               many reaching out to me, I wanted to shed some light on
                 the problems car buyers are experiencing with their GTI
18               and GLI models.
19
                 e. A user responded to the video, commenting approximately in
20
                    early August 2016:
21
22               I have a 2019 cornflower blue rabbit 6mt. I've had it
                 about a month have about 2,000 miles on it (been having
23               to much fun). It has happened twice. But it was before
                 the heat wave. I live in md. I think we will have to wait
24               it out. I only ever use my car in eco or custom with all
                 sport and the soundaktor on low. I've driven manuals
25               since my first car when it stalls its not from not driving
                 correctly. It happened both times while the a/c was on
26               max at a stop light.
27
                 a. Another user responded to the video, also commenting
28
                                               Page 42
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 44 of 67 Page ID #:44



  1                  approximately in early August 2016:
  2
                  Great video. I bought a manual 2019 GTI s in Georgia at
  3               the end of March and it took 2 months of constant
                  communication with VW service and VWoA to get my
  4               car bought back (and VW credit for bitching and
                  moaning). All and all I made out alright but this is very
  5               unsafe and if I was not persistent with VW they would've
                  made me keep the car. It was a massive fight to not take
  6               possession of the car after I brought it into service. If I
                  took the car back it would've been very difficult to get it
  7               back into service to restart the buyback timeline. Good
                  luck everyone else affected by this issue.
  8
  9         51.   VWGoA had superior and exclusive knowledge of the Engine Stall
10    Defect and knew or should have known that the defect was not known or
11    reasonably discoverable by Plaintiff and Class Members before they purchased
12    or leased the Class Vehicles.
13          52.   Plaintiff is informed and believes, and based thereon alleges, that
14    before Plaintiff leased his Class Vehicle, and since 2018, VWGoA knew about
15    the Engine Stall Defect through sources not available to consumers, including
16    pre-release testing data, early consumer complaints to VWGoA and its dealers,
17    testing conducted in response to those consumer complaints, high failure rates,
18    and other aggregate data from VWGoA dealers about the problem. Additionally,
19    on information and belief, VWGoA interacted with Class Members in a private
20    Facebook group and responded to complaints regarding the Engine Stall Defect.
21    This alone conclusively establishes that VWGoA knew of the Engine Stall
22    Defect.
23          53.   Volkswagen is experienced in the design and manufacture of
24    consumer vehicles. As an experienced manufacturer, Volkswagen conducts tests,
25    including pre-sale durability testing, on incoming components, including the
26    engine, to verify the parts are free from defect and align with VWGoA’s
27
28
                                              Page 43
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 45 of 67 Page ID #:45



  1   specifications.1 Thus, VWGoA knew or should have known the engine was
  2   defective and prone to put drivers in a dangerous position due to the inherent risk
  3   of the Engine Stall Defect.
  4         54.    Additionally, Defendant should have learned of this widespread
  5   defect from the sheer number of reports received from dealerships. Defendant
  6   VWGoA’s customer relations department, which interacts with individual
  7   dealerships to identify potential common defects, has received numerous reports
  8   regarding the Engine Stall Defect, which led VWGoA to direct repair tips and
  9   suggestions to its technicians. These tips included, but are not limited to,
10    replacing the N205 Valve and possibly the intake camshaft, and also to replace
11    the engine oil. Consumers’ online posts, a sample of which are set forth above,
12    indicate that these do not remedy the defect. VWGoA’s customer relations
13    department also collects and analyzes field data including, but not limited to,
14    repair requests made at dealerships, technical reports prepared by engineers who
15    have reviewed vehicles for which warranty coverage is being requested, parts
16    sales reports, and warranty claims data.
17          55.    Further, Defendant should have learned of this widespread defect
18    from Defendant’s repurchase (i.e., buybacks) of many Class Vehicles as result of
19    customer reports of the Engine Stall Defect. Consumers’ online posts describing
20    Defendant’s buybacks of their Class Vehicles, a sample of which is included
21    above, demonstrate that Defendant knew of the defect and is unable to fix or
22    permanently remedy it.
23          56.    Defendant’s warranty department similarly analyzes and collects
24    data submitted by its dealerships to identify warranty trends in its vehicles. It is
25    Defendant’s policy that when a repair is made under warranty the dealership
26          1
               Akweli Parker, How Car Testing Works, HOWSTUFFWORKS.COM,
27    http://auto.howstuffworks.com/car-driving-safety/safety-regulatory-devices/car-
      testing.htm (“The idea behind car testing is that it allows manufactures to work out
28    all the kinks and potential problems of a model before it goes into full
      production.”) (last viewed June 5, 2019).
                                                 Page 44
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 46 of 67 Page ID #:46



  1   must provide VWGoA with detailed documentation of the problem and a
  2   complete disclosure of the repairs employed to correct it. Dealerships have an
  3   incentive to provide detailed information to Defendant, because they will not be
  4   reimbursed for any repairs unless the justification for reimbursement is
  5   sufficiently detailed.
  6         57.    Indeed, on August 14, 2019, NHTSA’s Office of Defects
  7   Investigation received a petition requesting an investigation into the Engine
  8   Stalling Defect in the Class Vehicles. Pursuant to federal law, NHTSA informed
  9   VWGoA of the petition. As reported by NHTSA:
10
            The petitioner alleges that 2019MY GTI, Golf GTI and Jetta GLI vehicles
11          are experiencing excessive stalling when equipped with a manual
12          transmission. The petitioner further alleges that the engine turns off
            without warning as the vehicle slows to a stop or prepares to make a turn
13          across traffic with the clutch pressed in and the vehicle in neutral.2
14          58.    The existence of the Engine Stall Defect is a material fact that a
15    reasonable consumer would consider when deciding whether to purchase or lease
16    a Class Vehicle. Had Plaintiff and other Class Members known of the Engine
17    Stall Defect, they would have paid less for the Class Vehicles or would not have
18    purchased or leased them.
19          59.    Reasonable consumers, like Plaintiff, expect that a vehicle’s engine
20    is safe, will function in a manner that will not pose a safety risk, and is free from
21    defects. Plaintiff and Class Members further reasonably expect that VWGoA will
22    not sell or lease vehicles with known safety defects, such as the Engine Stall
23    Defect, and will disclose any such defects to its consumers when it learns of
24    them. They did not expect VWGoA to conceal and fail to disclose the Engine
25    Stall Defect to them, and to then continually deny its existence.
26
27
            2
            Available at https://static.nhtsa.gov/odi/inv/2019/INOA-DP19003-
28    5390.PDF (accessed September 24, 2019)
                                               Page 45
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 47 of 67 Page ID #:47



  1               VWGoA Has Actively Concealed the Engine Stall Defect
  2         60.       Despite its knowledge of the Engine Stall Defect in the Class
  3   Vehicles, VWGoA actively concealed the existence and nature of the defect from
  4   Plaintiff and Class Members. Specifically, VWGoA failed to disclose or actively
  5   concealed at and after the time of purchase, lease, or repair:
  6                   (a)    any and all known material defects or material nonconformity
  7                          of the Class Vehicles, including the defects pertaining to the
  8                          engine;
  9                   (b)    that the Class Vehicles, including the engine, were not in
10                           good in working order, were defective, and were not fit for
11                           their intended purposes; and
12                    (c)    that the Class Vehicles and their engines were defective,
13                           despite the fact that VWGoA learned of such defects as early
14                           as early 2018.
15          61.       On information and belief, when consumers present their Class
16    Vehicles to an authorized VWGoA dealer for engine repairs, rather than repair
17    the problem under warranty, VWGoA dealers either inform consumers that their
18    vehicles are functioning properly or conduct repairs that merely mask the Engine
19    Stall Defect.
20                 VWGoA Has Unjustly Retained A Substantial Benefit
21          62.       On information and belief, Plaintiff alleges that Defendant
22    unlawfully failed to disclose the alleged defect to induce them and other putative
23    Class Members to purchase or lease the Class Vehicles.
24          63.       Plaintiff further alleges that Defendant thus engaged in deceptive
25    acts or practices pertaining to all transactions involving the Class Vehicles,
26    including Plaintiff.
27          64.       As discussed above therefore, Plaintiff alleges that Defendant
28    unlawfully induced him to lease his Class Vehicle by concealing a material fact
                                                  Page 46
                                          CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 48 of 67 Page ID #:48



  1   (the defective engine) and that he would have paid less for the Class Vehicle, or
  2   not leased it at all, had he known of the defect.
  3         65.    Accordingly, Defendant’s ill-gotten gains, benefits accrued in the
  4   form of increased sales and profits resulting from the material omissions that did
  5   - and likely will continue to - deceive consumers, should be disgorged.
  6                          CLASS ACTION ALLEGATIONS
  7         66.    Plaintiff bringss this lawsuit as a class action on behalf of himself
  8   and all others similarly situated as members of the proposed Class pursuant to
  9   Federal Rules of Civil Procedure 23(a) and 23(b)(3). This action satisfies the
10    numerosity, commonality, typicality, adequacy, predominance, and superiority
11    requirements of those provisions.
12          67.    The Class and Sub-Class are defined as:
13
                   Class: All individuals in the United States who
14                 purchased or leased any 2019-present Volkswagen GTI
                   or Volkswagen Jetta GLI vehicle equipped with a
15                 manual transmission.
16                 California Sub-Class: All members of the Class who
                   reside in the State of California.
17
                   CLRA Sub-Class: All members of the California Sub-
18                 Class who are “consumers” within the meaning of
                   California Civil Code § 1761(d).
19
                   Implied Warranty Sub-Class: All members of the
20                 Class who purchased or leased their vehicles in the State
                   of California.
21
22          68.    Excluded from the Class and Sub-Classes are: (1) Defendant, any
23    entity or division in which Defendant has a controlling interest, and their legal
24    representatives, officers, directors, assigns, and successors; (2) the Judge to
25    whom this case is assigned and the Judge’s staff; (3) any Judge sitting in the
26    presiding state and/or federal court system who may hear an appeal of any
27    judgment entered; and (4) those persons who have suffered personal injuries as a
28    result of the facts alleged herein. Plaintiff reserve the right to amend the Class
                                               Page 47
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 49 of 67 Page ID #:49



  1   and Sub-Class definitions if discovery and further investigation reveal that the
  2   Class and Sub-Class should be expanded or otherwise modified.
  3         69.    Numerosity: Although the exact number of Class Members is
  4   uncertain, and can only be ascertained through appropriate discovery, the number
  5   is significant enough such that joinder is impracticable. The disposition of the
  6   claims of these Class Members in a single action will provide substantial benefits
  7   to all parties and to the Court. The Class Members are readily identifiable from
  8   information and records in Defendant’s possession, custody, or control, as well
  9   as from records kept by the Department of Motor Vehicles.
10          70.    Typicality: Plaintiff’s claims are typical of the claims of the Class
11    in that Plaintiff, like all Class Members, purchased or leased a Class Vehicle
12    designed, manufactured, and/or distributed by VWGoA. The representative
13    Plaintiff, like all Class Members, has been damaged by Defendant’s misconduct
14    in that they have incurred or will incur the cost of repairing or replacing the
15    defective engine and/or its components. Furthermore, the factual bases of
16    VWGoA’s misconduct are common to all Class Members and represent a
17    common thread resulting in injury to the Class.
18          71.    Commonality: There are numerous questions of law and fact
19    common to Plaintiff and the Class that predominate over any question affecting
20    Class Members individually. These common legal and factual issues include the
21    following:
22                 (a)   Whether Class Vehicles suffer from defects relating to the
23                       engine;
24                 (b)   Whether the defects relating to the engine constitute an
25                       unreasonable safety risk;
26                 (c)   Whether Defendant knew about the defects pertaining to the
27                       engine and, if so, how long Defendant has known of the
28                       defect;
                                               Page 48
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 50 of 67 Page ID #:50



  1               (d)   Whether the defective nature of the engine constitutes a
  2                     material fact;
  3               (e)   Whether Defendant has had an ongoing duty to disclose the
  4                     defective nature of the engine to Plaintiff and Class Members;
  5               (f)   Whether Plaintiff and the other Class Members are entitled to
  6                     equitable relief, including a preliminary and/or a permanent
  7                     injunction;
  8               (g)   Whether Defendant knew or reasonably should have known of
  9                     the defects pertaining to the engine before it sold and leased
10                      Class Vehicles to Class Members;
11                (h)   Whether Defendant should be declared financially responsible
12                      for notifying the Class Members of problems with the Class
13                      Vehicles and for the costs and expenses of repairing and
14                      replacing the defective engine and/or its components;
15                (i)   Whether Defendant is obligated to inform Class Members of
16                      their right to seek reimbursement for having paid to diagnose,
17                      repair, or replace their defective engine and/or its
18                      components;
19                (j)   Whether Defendant breached the implied warranty of
20                      merchantability pursuant to the Magnuson-Moss Warranty
21                      Act;
22                (k)   Whether Defendant breached the implied warranty of
23                      merchantability pursuant to the Song-Beverly Act
24                (l)   Whether Defendant breached its express warranties under
25                      UCC section 2301; and
26                (m)   Whether Defendant breached written warranties pursuant to
27                      the Magnuson-Moss Warranty Act.
28          72.   Adequate Representation: Plaintiff swill fairly and adequately
                                                 Page 49
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 51 of 67 Page ID #:51



  1   protect the interests of the Class Members. Plaintiff have retained attorneys
  2   experienced in the prosecution of class actions, including consumer and product
  3   defect class actions, and Plaintiff intend to vigorously prosecute this action.
  4         73.     Predominance and Superiority: Plaintiff and Class Members have
  5   all suffered, and will continue to suffer, harm and damages as a result of
  6   Defendant’s unlawful and wrongful conduct. A class action is superior to other
  7   available methods for the fair and efficient adjudication of the controversy.
  8   Absent a class action, most Class Members would likely find the cost of
  9   litigating their claims prohibitively high and would therefore have no effective
10    remedy. Because of the relatively small size of the individual Class Members’
11    claims, it is likely that only a few Class Members could afford to seek legal
12    redress for Defendant’s misconduct. Absent a class action, Class Members will
13    continue to incur damages, and Defendant’s misconduct will continue unabated
14    without remedy or relief. Class treatment of common questions of law and fact
15    would also be a superior method to multiple individual actions or piecemeal
16    litigation in that it will conserve the resources of the courts and the litigants and
17    promote consistency and efficiency of adjudication.
18                               FIRST CAUSE OF ACTION
19                (Violation of California’s Consumers Legal Remedies Act,
20                          California Civil Code § 1750, et seq.)
21                         (On Behalf of the California Sub-Class)
22          74.     Plaintiff Patrick incorporates by reference the allegations contained
23    in the preceding paragraphs of this Complaint.
24          75.     Plaintiff Patrick brings this cause of action on behalf of himself and
25    the CLRA Sub-Class (CLRA Sub-Class).
26          76.     Defendant is a “person” as defined by California Civil Code
27    § 1761(c).
28          77.     Plaintiff Patrick and the CLRA Sub-Class members are “consumers”
                                                Page 50
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 52 of 67 Page ID #:52



  1   within the meaning of California Civil Code § 1761(d) because they purchased
  2   or leased their Class Vehicles primarily for personal, family, or household use.
  3         78.     By failing to disclose and concealing the defective nature of the
  4   engine from Plaintiff Patrick and prospective CLRA Sub-Class members,
  5   Defendant violated California Civil Code § 1770(a), as it represented that the
  6   Class Vehicles and their engines had characteristics and benefits that they do not
  7   have, and represented that the Class Vehicles and their engines were of a
  8   particular standard, quality, or grade when they were of another. See Cal. Civ.
  9   Code §§ 1770(a)(5) & (7).
10          79.     Defendant’s unfair and deceptive acts or practices occurred
11    repeatedly in Defendant’s trade or business, were capable of deceiving a
12    substantial portion of the purchasing public, and imposed a serious safety risk on
13    the public.
14          80.     Defendant knew that the Class Vehicles and their engines suffered
15    from an inherent defect, were defectively designed, and were not suitable for
16    their intended use.
17          81.     As a result of their reliance on Defendant’s omissions, owners
18    and/or lessees of the Class Vehicles, including Plaintiff Patrick, suffered an
19    ascertainable loss of money, property, and/or value of their Class Vehicles.
20    Additionally, as a result of the Engine Stall Defect, Plaintiff Patrick and the
21    CLRA Sub-Class members were harmed and suffered actual damages in that the
22    Class Vehicles’ engines and their components are substantially certain to fail
23    before their expected useful life has run.
24          82.     Defendant was under a duty to Plaintiff Patrick and the CLRA Sub-
25    Class members to disclose the defective nature of the engine and/or the
26    associated repair costs because:
27                  (a)     Defendant was in a superior position to know the true state of
28                          facts about the safety defect in the Class Vehicles’ engine;
                                                 Page 51
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 53 of 67 Page ID #:53



  1                  (b)   Plaintiff Patrick and the CLRA Sub-Class members could not
  2                        reasonably have been expected to learn or discover that their
  3                        engine had a dangerous safety defect until it manifested; and
  4                  (c)   Defendant knew that Plaintiff Patrick and the CLRA Sub-
  5                        Class members could not reasonably have been expected to
  6                        learn of or discover the safety defect.
  7            83.   In failing to disclose the defective nature of engine, Defendant
  8   knowingly and intentionally concealed material facts and breached its duty not to
  9   do so.
10             84.   The facts Defendant concealed from or failed to disclose to Plaintiff
11    Patrick and the CLRA Sub-Class members are material in that a reasonable
12    consumer would have considered them to be important in deciding whether to
13    purchase or lease the Class Vehicles or pay less. Had Plaintiff Patrick and the
14    CLRA Sub-Class members known that the Class Vehicles’ engine was defective,
15    they would not have purchased or leased the Class Vehicles or would have paid
16    less for them.
17             85.   Plaintiff Patrick and the CLRA Sub-Class members are reasonable
18    consumers who do not expect the engine installed in their vehicles to exhibit
19    problems such as the Engine Stall Defect. This is the reasonable and objective
20    consumer expectation relating to a vehicle’s engine.
21             86.   As a result of Defendant’s conduct, Plaintiff Patrick and the CLRA
22    Sub-Class members were harmed and suffered actual damages in that, on
23    information and belief, the Class Vehicles experienced and will continue to
24    experience problems such as the Engine Stall Defect.
25             87.   As a direct and proximate result of Defendant’s unfair or deceptive
26    acts or practices, Plaintiff Patrick and the CLRA Sub-Class members suffered
27    and will continue to suffer actual damages.
28             88.   Plaintiff Patrick and the CLRA Sub-Class members are entitled to
                                                 Page 52
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 54 of 67 Page ID #:54



  1   equitable relief.
  2         89.    Plaintiff Patrick provided Defendant with notice of its violations of
  3   the CLRA pursuant to California Civil Code § 1782(a). If, within 30 days,
  4   Defendant fails to provide appropriate relief for their violations of the CLRA,
  5   Plaintiff Patrick will amend this Complaint to seek monetary, compensatory, and
  6   punitive damages, in addition to the injunctive and equitable relief that he seeks
  7   now on behalf of himself and the CLRA Sub-Class.
  8                           SECOND CAUSE OF ACTION
  9       (Violation of California Business & Professions Code § 17200, et seq.)
10                        (On Behalf of the California Sub-Class)
11          90.    Plaintiff Patrick incorporates by reference the allegations contained
12    in the preceding paragraphs of this Complaint.
13          91.    Plaintiff Patrick brings this cause of action on behalf of himself and
14    the California Sub-Class (CA Sub-Class).
15          92.    As a result of their reliance on Defendant’s omissions, owners
16    and/or lessees of the Class Vehicles, including Plaintiff Patrick, suffered an
17    ascertainable loss of money, property, and/or value of their Class Vehicles.
18    Additionally, as a result of the Engine Stall Defect, Plaintiff Patrick and the CA
19    Sub-Class members were harmed and suffered actual damages in that the Class
20    Vehicles’ engine and/or its components are substantially certain to fail before
21    their expected useful life has run.
22          93.    California Business & Professions Code § 17200 prohibits acts of
23    “unfair competition,” including any “unlawful, unfair or fraudulent business act
24    or practice” and “unfair, deceptive, untrue or misleading advertising.”
25          94.    Plaintiff Patrick and the CA Sub-Class members are reasonable
26    consumers who do not expect their engines to exhibit problems such as loss of
27    power, premature wear, and frequent replacement or repair.
28          95.    Defendant knew the Class Vehicles and their engines were
                                               Page 53
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 55 of 67 Page ID #:55



  1   defectively designed or manufactured, would fail prematurely, and were not
  2   suitable for their intended use.
  3             96.   In failing to disclose the Engine Stall Defect, Defendant has
  4   knowingly and intentionally concealed material facts and breached its duty not to
  5   do so.
  6             97.   Defendant was under a duty to Plaintiff Patrick and the CA Sub-
  7   Class members to disclose the defective nature of the Class Vehicles and their
  8   engines because:
  9                   (a)   Defendant was in a superior position to know the true state of
10                          facts about the safety defect in the Class Vehicles’ engines;
11                          and
12                    (b)   Defendant actively concealed the defective nature of the Class
13                          Vehicles and their engines from Plaintiff Patrick and the CA
14                          Sub-Class.
15              98.   The facts Defendant concealed from or failed to disclose to Plaintiff
16    Patrick and the CA Sub-Class members are material in that a reasonable person
17    would have considered them to be important in deciding whether to purchase or
18    lease Class Vehicles. Had they known of the Engine Stall Defect, Plaintiff
19    Patrick and the other CA Sub-Class members would have paid less for Class
20    Vehicles equipped with the engines or would not have purchased or leased them
21    at all.
22              99.   Defendant continued to conceal the defective nature of the Class
23    Vehicles and their engines even after Plaintiff Patrick and the other CA Sub-
24    Class members began to report problems.
25              100. Defendant’s conduct was and is likely to deceive consumers.
26              101. Defendant’s acts, conduct, and practices were unlawful, in that they
27    constituted:
28                    (a)   Violations of California’s Consumers Legal Remedies Act;
                                                 Page 54
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 56 of 67 Page ID #:56



  1               (b)    Violations of the Song-Beverly Consumer Warranty Act;
  2               (c)    Violations of the Magnuson-Moss Warranty Act; and
  3               (d)    Breach of Express Warranty under California Commercial
  4                      Code § 2313.
  5         102. By its conduct, Defendant has engaged in unfair competition and
  6   unlawful, unfair, and fraudulent business practices.
  7         103. Defendant’s unfair or deceptive acts or practices occurred
  8   repeatedly in Defendant’s trade or business and were capable of deceiving a
  9   substantial portion of the purchasing public.
10          104. As a direct and proximate result of Defendant’s unfair and deceptive
11    practices, Plaintiff Patrick and the other CA Sub-Class members have suffered
12    and will continue to suffer actual damages.
13          105. Defendant has been unjustly enriched and should be required to
14    make restitution to Plaintiff Patrick and the other CA Sub-Class members
15    pursuant to §§ 17203 and 17204 of the Business & Professions Code.
16                             THIRD CAUSE OF ACTION
17               (Breach of Implied Warranty Pursuant to Song-Beverly
18    Consumer Warranty Act, California Civil Code §§ 1792 and 1791.1, et seq.)
19                   (On Behalf of the Implied Warranty Sub-Class)
20          106. Plaintiff Patrick incorporates by reference the allegations contained
21    in the preceding paragraphs of this Complaint.
22          107. Plaintiff Patrick brings this cause of action against Defendant on
23    behalf of himself and the Implied Warranty Sub-Class (IW Sub-Class).
24          108. Defendant was at all relevant times the manufacturer, distributor,
25    warrantor, and/or seller of the Class Vehicles. Defendant knew or had reason to
26    know of the specific use for which the Class Vehicles were purchased or leased.
27          109. Defendant provided Plaintiff Patrick and the IW Sub-Class members
28    with an implied warranty that the Class Vehicles and their components and parts
                                              Page 55
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 57 of 67 Page ID #:57



  1   are merchantable and fit for the ordinary purposes for which they were sold.
  2   However, the Class Vehicles are not fit for their ordinary purpose of providing
  3   reasonably reliable and safe transportation because, inter alia, the Class Vehicles
  4   and their engines suffered from an inherent defect at the time of sale and
  5   thereafter and are not fit for their particular purpose of providing safe and
  6   reliable transportation.
  7         110. Defendant impliedly warranted that the Class Vehicles were of
  8   merchantable quality and fit for their intended use. This implied warranty
  9   included, among other things: (i) a warranty that the Class Vehicles and their
10    engines, which were manufactured, supplied, distributed, and/or sold by
11    VWGoA, would provide safe and reliable transportation; and (ii) a warranty that
12    the Class Vehicles and their engines would be fit for their intended use.
13          111. Contrary to the applicable implied warranties, the Class Vehicles
14    and their engines at the time of sale and thereafter were not fit for their ordinary
15    and intended purpose of providing Plaintiff Patrick and the IW Sub-Class
16    members with reliable, durable, and safe transportation. Instead, the Class
17    Vehicles are defective, including the defective engines.
18          112. The alleged Engine Stall Defect is inherent and was present in each
19    Class Vehicle at the time of sale.
20          113. As a result of Defendant’s breach of the applicable implied
21    warranties, owners and/or lessees of the Class Vehicles suffered an ascertainable
22    loss of money, property, and/or value of their Class Vehicles. Additionally, as a
23    result of the Engine Stall Defect, Plaintiff Patrick and the IW Sub-Class
24    members were harmed and suffered actual damages in that the Class Vehicles’
25    engines and/or its components are substantially certain to fail before their
26    expected useful life has run.
27          114. Defendant’s actions, as complained of herein, breached the implied
28    warranty that the Class Vehicles were of merchantable quality and fit for such
                                               Page 56
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 58 of 67 Page ID #:58



  1   use in violation of California Civil Code §§ 1792 and 1791.1.
  2                           FOURTH CAUSE OF ACTION
  3     (Breach of Express Warranty under the Magnuson-Moss Warranty Act,
  4                               15 U.S.C. § 2303 et seq.)
  5                               (On Behalf of the Class)
  6         115. Plaintiff incorporate by reference the allegations contained in the
  7   preceding paragraphs of this Complaint.
  8         116. Plaintiff brings this cause of action on behalf of himself and on
  9   behalf of the Class against Defendant.
10          117. Defendant provided all purchasers and lessees of the Class Vehicles
11    with an express warranty described infra, which became a material part of the
12    bargain. Accordingly, Defendant’s express warranty is an express warranty
13    under California law.
14          118. The engine and its component parts were manufactured and/or
15    installed in the Class Vehicles by Defendant and are covered by the express
16    warranty.
17          119. In a section entitled “What is Covered,” Defendant’s express
18    warranty provides in relevant part that “Except as specified in the section entitled
19    “Limited Coverage”, this warranty covers any repair to correct a defect in
20    manufacturer's material or workmanship (i.e., mechanical defects), except wheel
21    alignment, tire balance, and the repair or replacement of tires.” The warranty
22    enumerates the “limited coverage” components, which include, e.g., bulbs and
23    paint, but which do not include the engine or the applicable control units. The
24    warranty further provides that “Repairs under this limited warranty are free of
25    charge. Your authorized Volkswagen dealer will repair the defective part or
26    replace it with a new or remanufactured Genuine Volkswagen Part.”
27          120. According to VWGoA, “The New Vehicle Limited Warranty period
28    is 6 years or 72,000 miles, whichever occurs first, except as specified in the
                                               Page 57
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 59 of 67 Page ID #:59



  1   section entitled “Limited Coverage.”
  2         121. Defendant breached the express warranties by selling and leasing
  3   Class Vehicles with engines that were defective, requiring repair or replacement
  4   within the warranty period, and refusing to honor the express warranty by
  5   repairing or replacing, free of charge, the engine and its component parts.
  6   VWGoA has failed to “repair” the defects as alleged herein.
  7         122. Plaintiff was not required to notify VWGoA of the breach or was
  8   not required to do so because affording VWGoA a reasonable opportunity to
  9   cure its breach of written warranty would have been futile. Defendant was also
10    on notice of the defect from complaints and service requests it received from
11    Class Members, from repairs and/or replacements of the engine, and from other
12    internal sources.
13          123. As a direct and proximate cause of Defendant’s breach, Plaintiff and
14    the other Class members have suffered, and continue to suffer, damages,
15    including economic damages at the point of sale or lease. Additionally, Plaintiff
16    and the other Class members have incurred or will incur economic damages at
17    the point of repair in the form of the cost of repair.
18          124. Plaintiff and the other Class members are entitled to legal and
19    equitable relief against Defendant, including actual damages, consequential
20    damages, specific performance, attorneys’ fees, costs of suit, and other relief as
21    appropriate.
22                              FIFTH CAUSE OF ACTION
23      (Breach of Implied Warranty under the Magnuson-Moss Warranty Act,
24                                 15 U.S.C. § 2303 et seq.)
25                                 (On Behalf of the Class)
26          125. Plaintiff incorporate by reference the allegations contained in the
27    preceding paragraphs of this Complaint.
28          126. Plaintiff brings this cause of action on behalf of himself and the
                                                Page 58
                                        CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 60 of 67 Page ID #:60



  1   Class against Defendant.
  2         127. The Class Vehicles are a “consumer product” within the meaning of
  3   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
  4         128. Plaintiff and Class Members are “consumers” within the meaning of
  5   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
  6         129. Defendant is a “supplier” and “warrantor” within the meaning of the
  7   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
  8         130. VWGoA impliedly warranted that the Class Vehicles were of
  9   merchantable quality and fit for use. This implied warranty included, among
10    other things: (i) a warranty that the Class Vehicles and their engines were
11    manufactured, supplied, distributed, and/or sold by VWGoA would provide safe
12    and reliable transportation; and (ii) a warranty that the Class Vehicles and their
13    engine would be fit for their intended use while the Class Vehicles were being
14    operated.
15          131. Contrary to the applicable implied warranties, the Class Vehicles
16    and their engines at the time of sale and thereafter were not fit for their ordinary
17    and intended purpose of providing Plaintiff and Class members with reliable,
18    durable, and safe transportation. Instead, the Class Vehicles are defective,
19    including the defective design of their engine.
20          132. Defendant’s breach of implied warranties has deprived Plaintiff and
21    Class members of the benefit of their bargain.
22          133. The amount in controversy of Plaintiff’ individual claims meets or
23    exceeds the sum or value of $25,000. In addition, the amount in controversy
24    meets or exceeds the sum or value of $50,000 (exclusive of interests and costs)
25    computed on the basis of all claims to be determined in this suit.
26          134. Defendant has been afforded a reasonable opportunity to cure its
27    breach, including when Plaintiff and Class members brought their vehicles in for
28    diagnoses and repair of the engine.
                                               Page 59
                                       CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 61 of 67 Page ID #:61



  1            135. As a direct and proximate cause of Defendant’s breach of implied
  2   warranties, Plaintiff and Class members sustained and incurred damages and
  3   other losses in an amount to be determined at trial. Defendant’s conduct
  4   damaged Plaintiff and Class members, who are entitled to recover actual
  5   damages, consequential damages, specific performance, diminution in value,
  6   costs, attorneys’ fees, and/or other relief as appropriate.
  7            136. As a result of Defendant’s violations of the Magnuson-Moss
  8   Warranty Act as alleged herein, Plaintiff and Class members have incurred
  9   damages.
10                             SEVENTH CAUSE OF ACTION
11                                  (For Unjust Enrichment)
12                                  (On Behalf of the Class)
13             137. Plaintiff incorporate by reference the allegations contained in the
14    preceding paragraphs of this Complaint.
15             138. Plaintiff brings this cause of action on behalf of himself and the
16    Class.
17             139. As a direct and proximate result of Defendant’s failure to disclose
18    known defects, Defendant has profited through the sale and lease of the Class
19    Vehicles. Although these vehicles are purchased and leased through Defendant’s
20    agents, the money from the vehicle sales flows directly back to Defendant.
21             140. Additionally, as a direct and proximate result of Defendant’s failure
22    to disclose known defects in the Class Vehicles, Plaintiff and Class Members
23    have vehicles that require repeated, high-cost repairs that can and therefore have
24    conferred an unjust substantial benefit upon Defendant.
25             141. Defendant has been unjustly enriched due to the known defects in
26    the Class Vehicles through the use money paid that earned interest or otherwise
27    added to Defendant’s profits when said money should have remained with
28    Plaintiff and Class Members.
                                                 Page 60
                                         CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 62 of 67 Page ID #:62



  1         142. As a result of the Defendant’s unjust enrichment, Plaintiff and Class
  2   Members have suffered damages.
  3                               RELIEF REQUESTED
  4         143. Plaintiff, on behalf of himself and all others similarly situated,
  5   requests the Court to enter judgment against Defendant, as follows:
  6               (a)    An order certifying the proposed Class and Sub-Classes,
  7                      designating Plaintiff as named representatives of the Class,
  8                      and designating the undersigned as Class Counsel;
  9               (a)    A declaration that Defendant is financially responsible for
10                       notifying all Class Members of the Engine Stalling Defect;
11                (b)    An order enjoining Defendant from further deceptive
12                       distribution, sales, and lease practices with respect to Class
13                       Vehicles; compelling Defendant to issue a voluntary recall for
14                       the Class Vehicles pursuant to. 49 U.S.C. § 30118(a);
15                       compelling Defendant to repair and eliminate the Engine
16                       Stalling Defect from every Class Vehicle; enjoining
17                       Defendant from selling the Class Vehicles with the
18                       misleading information; and/or compelling Defendant to
19                       reform its warranty, in a manner deemed to be appropriate by
20                       the Court, to cover the injury alleged and to notify all Class
21                       Members that such warranty has been reformed;
22                (c)    A declaration requiring Defendant to comply with the various
23                       provisions of the Song-Beverly Act alleged herein and to
24                       make all the required disclosures;
25                (d)    An award to Plaintiff and the Class for compensatory,
26                       exemplary, and statutory damages, including interest, in an
27                       amount to be proven at trial; except that Plaintiff do not
28                       currently seek monetary damages under the Consumers Legal
                                              Page 61
                                      CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 63 of 67 Page ID #:63



  1                       Remedies Act;
  2                (e)    Any and all remedies provided pursuant to the Song-Beverly
  3                       Act, including California Civil Code section 1794;
  4                (f)    Any and all remedies provided pursuant to the Magnuson-
  5                       Moss Warranty Act;
  6                (g)    A declaration that Defendant must disgorge, for the benefit of
  7                       the Class, all or part of the ill-gotten profits it received from
  8                       the sale or lease of its Class Vehicles or make full restitution
  9                       to Plaintiff and Class Members;
10                 (h)    An award of attorneys’ fees and costs, as allowed by law;
11                 (i)    An award of attorneys’ fees and costs pursuant to California
12                        Code of Civil Procedure § 1021.5;
13                 (j)    An award of pre-judgment and post-judgment interest, as
14                        provided by law;
15                 (k)    Leave to amend the Complaint to conform to the evidence
16                        produced at trial; and
17                 (l)    Such other relief as may be appropriate under the
18                        circumstances.
19                               DEMAND FOR JURY TRIAL
20          144. Pursuant to Federal Rule of Civil Procedure 38(b) and Central
21    District of California Local Rule 38-1, Plaintiff demands a trial by jury of all
22    issues in this action so triable.
23
24
25
26
27
28
                                                  Page 62
                                          CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 64 of 67 Page ID #:64



      Dated: October 3, 2019                Respectfully submitted,
  1
                                            Capstone Law APC
  2
  3
                                       By: /s/ Mark A. Ozzello
  4                                        Mark A. Ozzello
                                           Tarek H. Zohdy
  5                                        Cody R. Padgett
                                           Trisha K. Monesi
  6
                                            Attorneys for Plaintiff
  7
  8                                       /s/ Russell D. Paul
                                            Russell D. Paul
  9                                         Amey J. Park
10                                          BERGER MONTAGUE PC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            Page 63
                                    CLASS ACTION COMPLAINT
Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 65 of 67 Page ID #:65




          EXHIBIT 1
DocuSign Envelope ID: E5454260-A116-4C22-A0F7-789214ACA296
          Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 66 of 67 Page ID #:66



             1     Mark A. Ozzello (SBN 116595)
                   Mark.Ozzello@capstonelawyers.com
             2     Tarek H. Zohdy (SBN 247775)
                   Tarek.Zohdy@capstonelawyers.com
             3     Cody R. Padgett (SBN 275553)
                   Cody.Padgett@capstonelawyers.com
             4     Trisha K. Monesi (SBN 303512)
                   Trisha.Monesi@capstonelawyers.com
             5     Capstone Law APC
                   1875 Century Park East, Suite 1000
             6     Los Angeles, California 90067
                   Telephone: (310) 556-4811
             7     Facsimile: (310) 943-0396
             8     Russell D. Paul (admission pending)
                   rpaul@bm.net
             9     Amey J. Park (admission pending)
                   apark@bm.net
           10      BERGER MONTAGUE PC
                   1818 Market Street, Suite 3600
           11      Philadelphia, PA 19103
                   Tel.: (215) 875-3000
           12      Fax: (215) 875-4604
                   Email: rpaul@bm.net
           13             apark@bm.net
           14      Attorneys for Plaintiff
           15
                                               UNITED STATES DISTRICT COURT
           16
                                             CENTRAL DISTRICT OF CALIFORNIA
           17
           18      DAVID PATRICK, individually, and                    Case No.:
                   on behalf of a class of similarly
           19      situated individuals,
           20                                                          DECLARATION OF DAVID
                                    Plaintiff,                         PATRICK IN SUPPORT OF VENUE
           21               v.                                         FOR CLASS ACTION COMPLAINT
                                                                       PURSUANT TO CIVIL CODE §
           22      VOLKSWAGEN GROUP OF                                 1780(d)
                   AMERICA, INC., a New Jersey
           23      corporation,
           24                       Defendant.
           25
           26
           27
           28

                                  DECL. OF DAVID PATRICK IN SUPPORT OF PLAINTIFF’S SELECTION OF VENUE FOR TRIAL
DocuSign Envelope ID: E5454260-A116-4C22-A0F7-789214ACA296
          Case 8:19-cv-01908-JVS-ADS Document 1 Filed 10/04/19 Page 67 of 67 Page ID #:67



             1                                DECLARATION OF DAVID PATRICK
             2              I, DAVID PATRICK, declare under penalty of perjury as follows:
             3              1.      I make this declaration based upon my personal knowledge except as
             4     to those matters stated herein that are based upon information and belief, and as to
             5     those matters, I believe them to be true. I am over the age of eighteen, a citizen of
             6     the State of California, and a Plaintiff in this action.
             7              2.      Pursuant to California Civil Code §1780(d), this Declaration is
             8     submitted in support of Plaintiff’s Selection of Venue for the Trial of Plaintiff’s
             9     Cause of Action alleging violation of California’s Consumers Legal Remedies Act.
           10               3.      I reside in Fullerton, California, which is in the County of Orange. I
           11      leased a new 2019 Volkswagen Jetta GLI that is the subject of this lawsuit from
           12      Riverside Volkswagen, an authorized Volkswagen dealer in Riverside, California.
           13               4.      I am informed and believe that Defendant VWGoA is a corporation
           14      organized and in existence under the laws of the State of New Jersey and
           15      registered to do business in the State of California. VWGoA’s Corporate
           16      Headquarters are located at 2200 Ferdinand Porsche Drive, Herndon, Virginia
           17      20171. On information and belief, Defendant conducts business in Orange
           18      County.
           19               5.      Based on the facts set forth herein, this Court is a proper venue for the
           20      prosecution of Plaintiff’s Cause of Action alleging violation of California’s
           21      Consumers Legal Remedies Act because my 2019 Volkswagen Jetta GLI that is
           22      the subject of this lawsuit is situated here, and a substantial portion of the events
           23      giving rise to my claims occurred here.
           24               6.      I declare under penalty of perjury under the laws of California and the
           25      United States of America that the foregoing is true and correct.
           26               Executed on October 3, 2019, in Fullerton, California.
           27
           28                                                      David Patrick
                                                                     Page 1
                                  DECL. OF DAVID PATRICK IN SUPPORT OF PLAINTIFF’S SELECTION OF VENUE FOR TRIAL
